Exhibit 10.1

SUBLEASE

This Sublease, dated as of this 27th day of February, 2013, between Denali
Advisors LLC, a Delaware limited liability company (“Sublandlord”) and
MediciNova, Inc., a Delaware corporation (“Subtenant”).

WHEREAS, Sublandlord, as tenant, has leased space of approximately 5,219
rentable square feet of space on the sixth floor, commonly known as Suite 650,
(the “Master Lease Premises”) in the building located at 4275 Executive Square,
La Jolla, California (the “Building”), in Master Landlord’s project (“Project”)
from Irvine Company (the “Master Landlord”) by the lease dated August 11,2011
(the “Master Lease”), a copy of such Master Lease is attached as Exhibit “A”
hereto and made a part hereof; and

WHEREAS, Sublandlord has agreed to sublet to Subtenant and Subtenant has agreed
to sublet from Sublandlord the Master Lease Premises, consisting of
approximately 5,219 rentable square feet (the “Premises”). All capitalized terms
not defined herein shall have the meanings given such terms in the Master Lease.

NOW THEREFORE, Sublandlord and Subtenant, in consideration of the mutual
covenants herein contained and each with intent to be legally bound, for
themselves and respective successors and assigns, hereby agree as follows:

 

I. SUBLEASE

Sublandlord hereby subleases the Premises to Subtenant and Subtenant hereby
subleases the Premises from Sublandlord, on the terms and conditions contained
in this Sublease. Sublandlord shall deliver the Premises to Subtenant on the
Commencement Date (as hereinafter defined) in “as-is” condition; clean and free
of debris with all existing electrical, plumbing, fire sprinklers, lighting,
heating, ventilating and air conditioning systems in good operating condition to
the best of Sublandlord’s knowledge. Subtenant represents that it has inspected
the Premises and the Building and has found the same in satisfactory condition.
Sublandlord makes no representations or warranties with respect to the condition
of the Premises or the Building and Subtenant is not relying on any
representations or warranties of Sublandlord or Sublandlord’s agents or
employees with respect to the condition thereof or compliance with applicable
codes. To Sublandlord’s knowledge, neither Master Landlord nor Sublandlord is in
default under the Master Lease.

 

II. TERM

A. The term of this Sublease shall commence on (the “Commencement Date”) of
March 1, 2013, subject to adjustment due to any unforeseen delay (i.e. consent
from Master Landlord), and Sublandlord shall deliver the Premises to Subtenant
in the condition required by Section 1 hereof. Notwithstanding the foregoing, if
Subtenant shall commence to conduct its business at the Premises prior to the
Commencement Date, such date shall, for all purposes of this Sublease, be the
Commencement Date. Subject to the terms hereof, Subtenant shall have access to
the Premises no less than five (5) days prior to the Commencement Date for
purposes of the installation of furniture, fixtures, and equipment.

Sublandlord and Subtenant agree that if, for any reason, Sublandlord cannot
deliver Premises on the Commencement Date, Sublandlord shall use reasonable
efforts to deliver the Premises to Subtenant as soon as reasonably practicable
thereafter. Subtenant shall not,

 

Page 1 of 13



--------------------------------------------------------------------------------

however, be obligated to pay Rent or perform its other obligations until
Sublandlord delivers possession of the Premises. If, despite such reasonable
efforts, the Commencement Date will not occur on or before April 1, 2013,
Subtenant shall have the right to terminate this Sublease on or after March 31,
2013, by the giving of notice thereof to Sublandlord.

B. The term of this Sublease shall end upon the termination of the Master Lease,
which is scheduled to be November 30, 2017, unless sooner terminated pursuant to
the provisions of this Sublease, applicable law or as a result of the
termination of the Master Lease (collectively, the “Expiration Date”).

 

III. RENT

A. Commencing on the Commencement Date, Subtenant shall pay Sublandlord “Rent”
on the first day of each month during the term pursuant to the following
schedule:

 

3/1/13 –2/28/14

   $2.05 per square foot per month, full-service gross

3/1/14 – 2/28/15

   $2.15 per square foot per month, full-service gross

3/1/15 – 2/28/16

   $2.25 per square foot per month, full-service gross

3/1/16 – 2/28/17

   $2.35 per square foot per month, full-service gross

3/1/17 – 11/30/17

   $2.45 per square foot per month, full-service gross

Rent shall include the cost of all utilities used by Subtenant in the operation
of its business, based on the hours as stated in the Master Lease (Exhibit C of
the Master Lease), in the Premises except utilities costs associated with the
supplemental HVAC unit in the IT/data room of the Premises. Subtenant shall be
responsible for any after hours HVAC usage as stated in the Master Lease
(Exhibit C of the Master Lease). Rent for any partial month shall be prorated on
a daily basis and if Rent commences on a day other than the first day of a
calendar month, the first payment which Subtenant shall make to Sublandlord
shall be payable on the date Rent commences and shall be equal to a
proportionate part of the monthly installment of Rent for the partial month in
which Rent commences plus the installment of Rent for the succeeding calendar
month.

Rent shall be calculated based on the estimated square footage of the Premises
of approximately 5,219 rentable square feet, and shall not be increased or
decreased based on any physical measurement or recalculation of the usable or
rentable area of the Premises.

B. Subtenant shall pay Rent and all other amounts due from Subtenant to
Sublandlord pursuant to this Sublease (all such other amounts, collectively,
“Additional Sublease Rent”), at such place as Sublandlord may designate in
writing, in lawful money of the United States of America, without demand and
without any deduction, setoff or abatement. Sublandlord shall have the same
rights and remedies with respect to the nonpayment of Additional Sublease Rent
as with respect to the nonpayment of Rent.

 

IV. RENT ADJUSTMENT

In accordance with the provisions of Exhibit B of the Master Lease, Sublandlord,
as tenant under the Master Lease, is obligated to pay its Pro Rata Share of 3.1
percent (3.1%) (168,069 Total Building Floor Area, 5,219 Rentable Square Feet of
Tenant’s Premises) of Excess Property Taxes and Operating Expenses.

 

Page 2 of 13



--------------------------------------------------------------------------------

Commencing on March 1, 2014, Subtenant shall be responsible to pay to
Sublandlord, as Additional Sublease Rent, Subtenant’s proportionate share of any
Excess Property Taxes and Operating Expenses and Additional Rent (as defined in
the Master Lease), which Sublandlord shall pay or incur during the term of this
Sublease. Sublandlord shall submit copies of any notices it receives from Master
Landlord regarding Excess Property Taxes, Excess Operating Expenses or
Additional Rent to Subtenant within 7 days of receiving any such notice from
Master Landlord.

 

V. SECURITY DEPOSIT & FIRST MONTH’S RENT

Upon the execution hereof and receipt of Master Landlord’s written consent,
Subtenant shall deposit with Sublandlord the sum of $10,698.95 as security for
the full and faithful performance of every portion of this Sublease to be
performed by Subtenant and shall be returned to Subtenant within ten
(10) business days after November 30, 2017 less any damages as charged by Master
Landlord and Sublandlord. If Subtenant shall remain in uncured default (subject
to the expiration of any applicable notice and cure periods) with respect to any
provision of this Sublease, Sublandlord may use, apply or retain all or any
portion of this security deposit to remedy such default. If any portion of said
deposit is so used or applied, Subtenant shall, as Additional Sublease Rent,
within ten (10) days after demand therefor, deposit cash with Sublandlord in an
amount sufficient to restore the security deposit to its correct amount and
Subtenant’s failure to do so shall be a material breach of this Sublease.
Sublandlord shall not be required to keep such security deposit separate from
its general funds and Subtenant shall not be entitled to interest on such
deposit. In addition, upon the execution hereof and receipt of Subtenant by
Master Landlord’s written consent, Subtenant shall pay the monthly installment
of Rent for month 1 of the sublease term; as due on the Commencement Date.

 

VI. REPAIRS AND MAINTENANCE OF THE PREMISES

Any repair and maintenance obligations with respect to the Premises which are
the responsibility of Sublandlord, as tenant under the Master Lease, shall be
performed by Subtenant, at Subtenant’s sole cost and expense. Subtenant shall be
expected to maintain the Premises in good condition and perform repairs as they
occur at their sole cost and expense. Subtenant shall promptly notify
Sublandlord of the need for any such repair, even though Sublandlord shall not
be responsible or liable therefor.

 

VII. TENANT IMPROVEMENTS; FURNITURE, FIXTURES & EQUIPMENT

Subtenant will take possession of the Premises in “as-is” condition, provided
that, subject to Master Landlord’s approval, Subtenant will be entitled to use
approximately $31,316 for construction of tenant improvements, provided such
amount is used prior to June 15, 2013, as specified in Exhibit X of the Master
Lease. Subtenant will have use of all of Sublandlord’s existing desks, chairs,
file cabinets, conference room furniture and AV equipment and workstations, an
inventory of which is attached hereto as Exhibit “B” (collectively, “FF&E”), at
no charge during the term of the sublease. Provided Subtenant is not in uncured
default of the sublease, Subtenant may elect to purchase the FF&E upon
expiration of the sublease term for a price of $1.00.

 

Page 3 of 13



--------------------------------------------------------------------------------

VIII. SUBTENANT’S USE

A. Subtenant shall use and occupy the Premises for general office purposes only,
consistent with a first class office building, and for no other purpose.

B. Subtenant shall comply with all Federal, State and local laws, ordinances,
rules and regulations and the requirements of any Board of Fire Insurance
Underwriters applicable to Subtenant’s use of the Premises.

C. Subtenant shall keep the interior of the Premises in good order and condition
and, on the Expiration Date, shall remove all personal property, fixtures,
equipment and supplies which Subtenant has placed in or about the Premises and
any Alterations (as herein defined), which Sublandlord shall request Subtenant
to remove, provided, however, that Sublandlord shall not request the removal of
any Alterations unless Sublandlord or Master Landlord imposed the Removal
Condition (as herein defined) as a condition of their approval of any such
Alterations. Any damage caused to the Premises by such removal shall be repaired
by Subtenant, at Subtenant’s sole expense.

D. Subtenant shall not, by its acts or omissions, cause any increase in the
premium for fire or other insurance covering the Building or the termination of
any such insurance.

E. Subtenant shall not introduce on or transfer to the Premises, any hazardous
materials (as hereinafter defined); nor dump, flush or otherwise dispose of any
hazardous materials into the drainage, sewage or waste disposal systems serving
the Premises; nor generate, store, use, release, spill or dispose of any
hazardous materials in or on the Premises, nor transfer any hazardous materials
from the Premises to any other location; and shall not commit or suffer to be
committed in or on the Premises any act which would require any reporting or
filing of any notice with any governmental agency pursuant to any statutes,
laws, codes, ordinances, rules or regulations, present or future, applicable to
the Premises or to hazardous materials. Notwithstanding the foregoing, Subtenant
may store and use in the Premises small quantities of cleaning and office
supplies that are normal and customary for general office use.

Subtenant agrees that if it or anyone claiming under it shall generate, store,
release, spill, dispose of or transfer to the Premises any hazardous materials,
it shall forthwith remove the same, at its sole cost and expense, in the manner
provided by all applicable Environmental Laws, regardless of when such hazardous
materials shall be discovered. Furthermore, Subtenant shall pay any fines,
penalties or other assessments imposed by any governmental agency with respect
to any such hazardous materials and shall forthwith repair and restore any
portion of the Premises which it shall disturb in so removing any such hazardous
materials to the condition which existed prior to Subtenant’s disturbance
thereof.

Subtenant agrees to deliver promptly to Sublandlord any notices, orders or
similar documents received from any governmental agency or official concerning
any violation of any Environmental Laws or with respect to any hazardous
materials affecting the Premises or Property.

Notwithstanding the foregoing, Subtenant shall not be responsible for the cost
of monitoring or cleaning any hazardous materials unless Subtenant is the source
of introduction, in which case Subtenant shall be responsible for all costs
associated with such monitoring and cleaning.

 

Page 4 of 13



--------------------------------------------------------------------------------

The term “hazardous materials” shall mean and include any oils, petroleum
products, asbestos and any other toxic or hazardous wastes, materials and
substances which are defined, determined or identified as such in any
Environmental Laws, or in any judicial or administrative interpretation of
Environmental Laws.

“Environmental Laws” shall mean any and all federal, state and local statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, licenses, agreements or
other governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.

 

IX. ALTERATIONS

Subtenant shall not make any alterations, improvements or installations
(collectively, “Alterations”) in or to the Premises without Sublandlord’s and
Master Landlord’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. All Alterations shall be subject to the terms
and conditions of the Master Lease, and shall be subject to the Master
Landlord’s approval as provided in the Master Lease. Sublandlord may condition
its approval to any Alterations on the removal of the same, and restoration of
any damage caused by installation and removal, on or prior to the Expiration
Date (the “Removal Condition”), provided, however, that Sublandlord shall only
impose the Removal Condition in those instances where Master Landlord has
imposed the Removal Condition as a condition of its approval of any such
Alterations.

 

X. INSURANCE

Subtenant shall comply with all of the insurance requirements and obligations of
Sublandlord, as tenant under the Master Lease, set forth in Section 10 and
Exhibit D (or any other section) of the Master Lease.

 

XI. SUBTENANT’S RIGHT TO ASSIGN, SUB-SUBLEASE

Subject to the Master Landlord’s consent and pursuant to the terms of the Master
Lease, Subtenant will have the right to assign or sub-sublease any portion of
the Premises during the term subject to the advance written approval of
Sublandlord, which shall not be unreasonably withheld.

 

XII. SUBTENANT’S INDEMNITY

Subtenant shall hold Sublandlord and Master Landlord harmless, and shall
exonerate and indemnify Sublandlord and Master Landlord from and against any and
all claims, liabilities or penalties asserted by or on behalf of any person,
firm, corporation or public authority on account of injury, death, damage or
loss to person or property in or upon the Premises and the Building arising out
of the use or occupancy of the Premises by Subtenant or by any person claiming
by, through or under Subtenant (including, without limitation, all patrons,
employees and customers of Subtenant), or arising out of any delivery to or
service supplied to the Premises, or on account

 

Page 5 of 13



--------------------------------------------------------------------------------

of or based upon anything whatsoever done on or occurring in the Premises or
property adjacent to the Premises, except (and then only to the extent not
subject to the provisions of Article 21) that Sublandlord or Master Landlord (as
applicable) shall not be exonerated, indemnified or held harmless to the extent
of any damage caused by the gross negligence or willful misconduct of
Sublandlord or Master Landlord (as applicable), its agents, servants or
employees. In respect of all of the foregoing, Subtenant shall indemnify
Sublandlord and Master Landlord from and against all costs, expenses (including
reasonable attorneys’ fees), and liabilities incurred in or in connection with
any such claim, action or proceeding brought thereon.

 

XIII. SUBTENANT’S OBLIGATIONS UPON TERMINATION OF THIS SUBLEASE

Subtenant shall keep the Premises in good order and condition and, at the
expiration or sooner termination of this Sublease, shall surrender and deliver
up the same, vacuum clean and in good order and condition, as otherwise required
by this Sublease and by the Master Lease, ordinary wear and tear and damage by
fire and other casualty excepted (unless the same results from the act of
Subtenant or its agents or employees). Subtenant shall repair any damage to the
Premises or the Building caused by removal of any property by or on behalf of
Subtenant. Any of Subtenant’s personal property, fixtures or equipment which
shall remain in the Premises after the expiration or sooner termination of this
Sublease shall be deemed conclusively to have been abandoned and either may be
retained by Sublandlord as its property or may be disposed of in such manner as
Sublandlord may see fit, at Subtenant’s sole cost and expense.

 

XIV. BROKERS

Sublandlord and Subtenant each represent that each has dealt only with Voit Real
Estate Services and RE:Align, Inc. and with no other broker. Sublandlord shall
pay a brokerage commission to RE:Align, Inc. in the amount of 4% of the total
aggregate gross Rent payable by Subtenant during the term of the sublease. The
payment of the commission shall be 50% upon execution of this Sublease and 50%
upon the Commencement Date. Should Sublandlord fail to pay the full amount of
the commission to RE:Align, Inc. per this schedule, Subtenant will be entitled
to offset any Rent payable to Sublandlord and pay such amounts directly to
RE:Align, Inc. until the commission is paid in full. Each party shall indemnify
and hold harmless the other from and against any and all claims of any other
broker claiming to have dealt with such party.

 

XV. DEFAULTS

A. Each of the following shall be a “Default of Subtenant”:

(i) Subtenant shall fail to make any payment of Rent, Additional Sublease Rent
or any other payment Subtenant is required to make when such payment is due and
such failure shall continue for five (5) business days after notice from
Sublandlord to Subtenant.

(ii) Subtenant shall fail to perform any other obligation of Subtenant pursuant
to this Sublease (either directly or derivatively pursuant to obligations
arising under the Master Lease) and such failure shall continue for thirty
(30) days after notice from Sublandlord; provided, if such failure cannot be
cured solely by the payment of money and more than thirty (30) days are
reasonably required for its cure, a Default of Subtenant shall not be deemed to
have occurred if Subtenant shall commence such cure within said thirty (30) day
period and thereafter diligently prosecute such cure to completion.

 

Page 6 of 13



--------------------------------------------------------------------------------

(iii) Subtenant or any guarantor of Subtenant shall (u) file a voluntary
petition in bankruptcy or insolvency, or (v) be adjudicated bankrupt or
insolvent, or (w) take any action seeking or consenting to or acquiescing in a
reorganization arrangement, composition, liquidation, dissolution, appointment
of a trustee or receiver or liquidator or similar relief under any federal or
state bankruptcy or other law or (x) make an assignment for the benefit of
creditors, or (y) dissolve or liquidate or adopt any plan or commence any
proceeding, the result of which is intended to include dissolution or
liquidation, or (z) fail to discharge, within thirty (30) days, any proceeding
brought against Subtenant seeking the relief described in clause (w) above.

(iv) A lien or other involuntary encumbrance is filed against Subtenant’s other
property, including said leasehold interest, or against the property of any
guarantor of Subtenant and is not discharged within ten (10) days thereafter.

(v) A custodian or similar agent is authorized or appointed to take charge of
all or substantially all of the assets of Subtenant or any guarantor or
Subtenant.

(vi) An order is entered in any proceeding by or against Subtenant or any
guarantor of Subtenant decreeing or permitting the dissolution of Subtenant or
any guarantor of Subtenant or the winding up of its affairs.

(vii) An occurrence of the kind set forth in clauses (i), (ii), or (iii)(z)
above shall occur and if either (x) Subtenant (or any guarantor of Subtenant, as
applicable) shall cure such default within the applicable grace period or
(y) Sublandlord shall, in its sole discretion, permit Subtenant (or any such
guarantor of Subtenant, as applicable) to cure such default after the applicable
grace period has expired, and an event which would constitute a similar default
if not cured within the applicable grace period shall occur more than twice
within the next 365 days, whether or not such event is cured within the
applicable grace period.

B. Sublandlord shall in no event be in default in the performance of any of
Sublandlord’s obligations hereunder unless and until Sublandlord shall have
failed to perform such obligations within thirty (30) days, or such additional
time as is reasonably required to correct any such default, after notice by
Subtenant to Sublandlord specifying wherein Sublandlord has failed to perform
any such obligations.

 

XVI. REMEDIES

In the event of a Default of Subtenant, Sublandlord (by and through its agents,
if and as appropriate) shall have the power and right to enforce any remedies
generally available at law or in equity to a landlord on account of a default by
a tenant. These remedies include without limitation the remedy allowed by
California Civil Code Section 1951.2, which provides that the damages the
Sublandlord may recover include the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss for the same period that the Subtenant
proves could be reasonably avoided, and the Sublandlord has the remedy described
in California Civil Code Section 1951.4 (lessor may continue lease in effect
after lessee’s breach and abandonment and recover rent as it becomes due, if
lessee has right to sublet or assign, subject only to reasonable limitations).

 

Page 7 of 13



--------------------------------------------------------------------------------

XVII. SUBORDINATION TO THE MASTER LEASE

In addition to Subtenant’s obligations under this Sublease and to the extent not
inconsistent with this Sublease, Subtenant shall observe, be bound by and
perform all of the terms, covenants and conditions of the Master Lease which
Sublandlord, as tenant under the Master Lease, is obligated to observe and
perform with respect to the Premises, to the same extent as if such terms,
covenant and conditions of the Master Lease were set forth at length in this
Sublease but incorporating such provisions herein shall not obligate Sublandlord
or be construed as causing Sublandlord to assume or agree to perform any
obligations assumed by the Master Landlord under the Master Lease. The rights of
the Master Landlord under the Master Lease will be deemed the rights of
Sublandlord under this Sublease. Subtenant shall indemnify and hold Sublandlord
and Master Landlord harmless from and against any and all claims, suits,
liabilities, costs and expenses (including reasonable attorneys’ fees) asserted
against or sustained by Sublandlord or Master Landlord under the Master Lease
with respect to the Premises, except to the extent caused by Sublandlord’s or
Master Landlord’s gross negligence or willful misconduct. Subtenant shall not
do, omit to do or permit to be done or omitted any act in or related to the
Premises which could constitute a breach or default under the terms of the
Master Lease or result in the termination of the Master Lease by the Master
Landlord. Subtenant will not have any claim against Sublandlord based on the
Master Landlord’s failure or refusal to comply with any of the provisions of the
Master Lease.

 

XVIII. CONSENT OR APPROVAL OF MASTER LANDLORD

If the consent or approval of the Master Landlord is required under the Master
Lease with respect to any matter relating to the Premises, it shall also be
required hereunder. Subtenant shall be required first to obtain the consent or
approval of Sublandlord with respect thereto and, if Sublandlord grants such
consent or approval, such consent may be conditioned upon receipt of consent or
approval from the Master Landlord.

 

XIX. LIMITATIONS ON SUBLANDLORD’S LIABILITY

A. Subtenant acknowledges that Sublandlord has made no representations or
warranties with respect to the Building or the Premises except as provided in
this Sublease.

B. Sublandlord hereby grants to Subtenant the right to receive all of the
services and benefits with respect to the Premises which are to be provided by
Master Landlord under the Master Lease. Sublandlord shall have no duty to
perform any obligations of Master Landlord which are, by their nature, the
obligation of an owner or manager of real property. For example, Sublandlord
shall not be required to provide the services or repairs which the Master
Landlord is required to provide under the Master Lease. Sublandlord shall have
no responsibility for or be liable to Subtenant for any default, failure or
delay on the part of Master Landlord in the performance or observance by Master
Landlord of any of its obligations under the Master Lease. Notwithstanding the
foregoing, the parties contemplate that Master Landlord shall, in fact, perform
its obligations under the Master Lease and in the event of any default or
failure of such performance by Master Landlord, Sublandlord agrees that it will,
upon notice from Subtenant, make demand upon Master Landlord to perform its
obligations under the Master Lease.

C. In no event shall Sublandlord be liable to Subtenant for any indirect or
consequential damages; and if Sublandlord shall be a partnership, the partners
of Sublandlord shall be individually liable for Sublandlord’s obligations under
or arising out of this Sublease only to the extent of their respective interests
in, and they need respond in money damages only from, the assets of Sublandlord.
The immediately preceding sentence shall not limit any right that Subtenant may
otherwise have to obtain injunctive relief against Sublandlord or to take any

 

Page 8 of 13



--------------------------------------------------------------------------------

action which shall not involve the individual liability of Sublandlord’s
partners to respond in monetary damages from assets other than Sublandlord’s
assets or each such partner’s respective interests in such assets.

 

XX. UTILITIES AND SERVICES

Subtenant shall be entitled to all those services and utilities which the Master
Landlord is required to provide in Section 7 of the Master Lease. Subtenant
shall look solely to the Master Landlord for the provision of such services and
utilities, and Sublandlord shall not be responsible for the Master Landlord’s
failure to provide the same. To the extent that the Master Landlord charges
Sublandlord for any additional service provided to the Premises beyond that
required to be supplied by the Master Lease without charge (i.e. additional
cleaning, after hours “HVAC”, etc.), Subtenant shall pay such charge, as
Additional Sublease Rent, within ten (10) days after demand therefor. Subtenant
shall not be charged separately by Sublandlord for any other utilities usage in
the operation of its business.

 

XXI. FIRE, CASUALTY AND EMINENT DOMAIN

In the event of a fire, casualty or taking that affects the Premises but does
not result in termination of the Master Lease, the Rent hereunder shall be the
rent payable by Sublandlord under the Master Lease with respect to the Premises.

 

XXII. SUBLANDLORD ACCESS

Sublandlord and Sublandlord’s agents and employees shall have the right to enter
onto the Premises at reasonable times, from time to time, upon reasonable notice
to Subtenant (which notice may be oral and shall not be required in the event of
emergency) to ascertain whether Subtenant is in compliance with the provisions
of this Sublease, to make such repairs as Sublandlord deems necessary and to
exhibit the Premises.

 

XXIII. GOVERNING LAW

This Sublease shall be construed and interpreted in accordance with the laws of
the State of California.

 

XXIV. INTEREST ON UNPAID RENT

All installments of Rent, Additional Sublease Rent and all other charges which
are not paid within five (5) business days after the date when due shall bear
interest from the date due until paid, at a rate equivalent to the base rate in
effect from time to time at one month LIBOR rate plus five percent (5%), or such
lesser amount as allowed by law.

 

XXV. HOLDOVER

If Subtenant holds possession of the Premises after the expiration or sooner
termination of this Sublease, Subtenant shall become a tenant at sufferance on a
day-to-day basis upon the terms specified herein at 150% of the then existing
Rent, Additional Sublease Rent and other charges. In addition, Subtenant shall
be responsible for any and all damages suffered by Sublandlord, including,
without limitation, damages or costs resulting from actions initiated by third
parties (including the Master Landlord) as a result of said holding over. Such
tenancy shall not constitute a renewal of this Sublease.

 

Page 9 of 13



--------------------------------------------------------------------------------

XXVI. ESTOPPEL CERTIFICATES

Either party hereto (the “requested party”) agrees that, from time to time, upon
not less than five (5) days prior notice by the other party (the “requesting
party”), the requested party or its duly authorized representative having
knowledge of the following facts shall deliver to the requesting party, or to
such person or persons as the requesting party may designate, a statement in
writing certifying (a) that this Sublease is unmodified and in full force and
effect (or if there have been modifications, that the Sublease as modified is in
full force and effect); (b) the date to which the Rent, Additional Sublease Rent
and other charges have been paid; (c) that to the best of the requested party’s
knowledge, the requesting party is not in default under any provision of this
Sublease or if in default, the nature thereof in detail; (d) the commencement
and expiration of this Sublease, and (e) any other information required by the
requesting party.

 

XXVII. NOTICES

Any notice, statement, certificate, consent, approval, disapproval, request or
demand required or permitted to be given in this Sublease shall be in writing
and sent by United States mail, registered or certified, postage prepaid,
addressed, as the case may be:

To Sublandlord at the following address:

 

  Denali Advisors LLC      

 

     

 

     

 

      Attn:  

Robert Snigaroff

   

and to Subtenant at the following address:

 

  MediciNova, Inc.     4275 Executive Square     Suite 650     La Jolla, CA
92037     Attn: Michael Coffee  

and when applicable to Master Landlord at the following address:

 

  Irvine Company      

 

     

 

      Attn:  

 

   

Either party by notice to the other may change or add persons and places where
notices are to be sent or delivered. In no event shall notice have to be sent on
behalf of either party to more than two (2) persons. Mailed notices will be
deemed served three (3) business days after mailing certified or registered mail
properly addressed with postage prepaid, provided the same are received in the
ordinary course of business.

 

XXVIII. SUBLANDLORD’S AND SUBTENANT’S POWER TO EXECUTE

Sublandlord and Subtenant covenant, warrant and represent that they have full
power and proper authority to execute this Sublease.

 

Page 10 of 13



--------------------------------------------------------------------------------

XXIX. ENTIRE AGREEMENT

This Sublease contains the entire agreement between Sublandlord and Subtenant
and can be changed only by a signed agreement.

 

XXX. CONSENT TO SUBLEASE BY MASTER LANDLORD

This Sublease shall not become operative until and unless the Master Landlord
has given to Sublandlord its consent hereto. Sublandlord shall not be
responsible for the failure of Master Landlord to consent to this Sublease.
Should the foregoing not consent to this Sublease within thirty (30) days from
the date of execution hereof by Sublandlord and Subtenant, Sublandlord and
Subtenant shall be released from all obligations with respect hereto and neither
shall have any further rights in law or in equity with respect to this Sublease.

 

XXXI. BINDING EFFECT

The submission of this Sublease for examination and negotiation does not
constitute an offer to sublease or a reservation of, or option for, the
Premises. Once fully executed, all the covenants, agreements and undertakings in
this Sublease contained shall extend to and be binding upon the legal
representatives, successors and assigns of the respective parties hereto, the
same as if they were in every case named and expressed, but nothing herein shall
be construed as a consent by Sublandlord to any assignment or subletting by
Subtenant of any interest of Subtenant in this Sublease.

 

XXXII. PARKING

Subject to the terms and conditions of the Master Lease, Subtenant shall have
the right to use a minimum of ten (10) and a maximum of fifteen (15) unreserved
parking spaces located adjacent to the Premises at Master Landlord’s prevailing
rates (which are currently $45 per space per month). Sublandlord shall have no
obligation to provide parking other than as set forth above.

 

XXXIIII. SIGNAGE

Subject to the terms and conditions of the Master Lease and where applicable,
subject to the approval of Master Landlord, Subtenant, at Subtenant’s expense,
shall have the right to display its name and its location in the Building on the
directory board at the entrance to the Building, in the elevator lobby, and
adjacent to the door of the Premises.

 

XXXIV. MISCELLANEOUS

If any provisions of this Sublease shall to any extent be invalid, the remainder
of this Sublease shall not be affected thereby. There are no oral or written
agreements between Sublandlord and Subtenant affecting this Sublease. This
Sublease may be amended, and the provisions hereof may be waived or modified,
only by instruments in writing executed by Sublandlord, Subtenant, and Master
Landlord. The titles of the several Sections contained herein are for
convenience only and shall not be considered in construing this Sublease. Except
as herein otherwise provided, the terms hereof shall be binding upon and shall
inure to the benefit of the successors and assigns, respectively, of Sublandlord
and Subtenant and, if Subtenant shall be an individual, upon and to his heirs,
executors, administrators, successors and assigns. If two or more persons are
named as Subtenant herein, each of such persons shall be jointly and severally
liable for the obligations of Subtenant hereunder, and Sublandlord may proceed
against any one without first having commenced proceedings against any other of
them. Each term and each provision of this Sublease to be performed by Subtenant
shall be construed to be both an

 

Page 11 of 13



--------------------------------------------------------------------------------

independent covenant and a condition. The reference contained to successors and
assigns of Subtenant is not intended to constitute consent to assignment of
Subtenant. Except as otherwise set forth in this Sublease, any obligations of
Subtenant (including, without limitation, rental and other monetary obligations,
repair obligations and obligations to indemnify Sublandlord), shall survive the
expiration or sooner termination of this Sublease, and Subtenant shall
immediately reimburse Sublandlord for any expense incurred by Sublandlord in
curing Subtenant’s failure to satisfy any such obligation (notwithstanding the
fact that such cure might be effected by Sublandlord following the expiration or
earlier termination of this Sublease).

IN WITNESS WHEREOF, Sublandlord and Subtenant have each caused these presents to
be executed, as a sealed instrument, as of the date first above written.

 

SUBLANDLORD:     SUBTENANT: Denali Advisors, LLC, a Delaware limited liability
company     MediciNova, Inc., a Delaware corporation By:  

/s/ Robert Snigaroff

    By:  

/s/ Yuichi Iwaki

Name:  

Robert Snigaroff

    Name:  

Yuichi Iwaki

Title:  

President & CIO

    Title:  

President & CEO

 

Page 12 of 13



--------------------------------------------------------------------------------

Exhibit “A”

Master Lease



--------------------------------------------------------------------------------

LEASE

BETWEEN

REGENTS SQUARE LA JOLLA LLC

AND

DENALI ADVISORS LLC



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the 11th day of August 2011, by and between REGENTS
SQUARE LA JOLLA LLC, a Delaware limited liability company, hereafter called
“Landlord,” and DENALI ADVISORS, LLC, a Delaware limited liability company,
hereafter called Tenant.”

ARTICLE 1. BASIC LEASE PROVISIONS

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1. Tenant’s Trade Name: N/A

 

2. Premises: Suite No. 650 (the Premises are more particularly described in
Section 2.1).

Address of Building: 4275 Executive Square, La Jolla, California, 92037

Project Description: Executive Square

 

3. Use of Premises: General office and for no other use.

 

4. Commencement Date: November 16, 2012

 

5. Lease Term: 60 months. The term of this Lease shall expire at midnight on
November 30, 2017.

 

6. Basic Rent:

 

Months of Term or Period

   Monthly Rate Per
Rentable Square Foot      Monthly Basic Rent
(rounded to the
nearest dollar)  

11/16/12 – 11/30/13

   $ 2.10       $ 10,960.00   

12/1/13 – 11/30/14

   $ 2.19       $ 11,430.00   

12/1/14 – 11/30/15

   $ 2.29       $ 11,952.00   

12/1/15 – 11/30/16

   $ 2.40       $ 12,526.00   

12/1/16 – 11/30/17

   $ 2.50       $ 13,048.00   

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in monetary Default (as defined in Section 14.1) under this
Lease, Tenant shall be entitled to an abatement of Basic Rent as follows:
(i) $10,960.00 for the period commencing December 1, 2012 and ending on
December 31, 2012, (ii) $10,960.00 for the period commencing January 1, 2013,
and ending on January 31, 2013, and (iii) $5,480.00 for the period commencing
February 1, 2013 and ending on February 28, 2013. The total amount of Basic Rent
abated in accordance with the foregoing shall equal $27,400.00 (the “Abated
Basic Rent”). If Tenant Defaults at any time during the Term and fails to cure
such Default within any applicable cure period under the Lease, all Abated Basic
Rent shall immediately become due and payable. The payment by Tenant of the
Abated Basic Rent in the event of a Default shall not limit or affect any of
Landlord’s other rights, pursuant to this Lease or at law or in equity. Only
Basic Rent shall be abated pursuant to this Section, and all other additional
rent and other costs and charges specified in this Lease shall remain as due and
payable pursuant to the provisions of this Lease.

 

7. Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2013 (the
“Base Year”).

Project Cost Base: The Project Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

8. Floor Area of Premises: approximately 5,219 rentable square feet and 4.284
useable square feet.

Floor Area of Building: approximately 168,069 rentable square feet

 

9. Security Deposit: $21,878.70

 

10. Broker(s): Irvine Realty Company (“Landlord’s Broker”) and Grubb & Ellis –
UTC (“Tenant’s Broker”)

 

11. Parking: A minimum of 10, but no more than 15, parking passes in accordance
with the provisions set forth in Exhibit F to this Lease.

 

1



--------------------------------------------------------------------------------

12. Address for Payments and Notices:

 

LANDLORD    TENANT    Payment Address:    Regents Square La Jolla LLC    Denali
Advisors LLC Department #8013    4275 Executive Square, Suite 650 Los Angeles,
CA 90084-8013    La Jolla, CA 92037    Attn: Robert Snigaroff Notice Address:   
Regents Square La Jolla LLC    4225 Executive Square, Suite 100    La Jolla, CA
92037    Attn: Property Manager    with a copy of notices to:    THE IRVINE
COMPANY LLC    P.O. Box 6370    Newport Beach, CA 92658-6370    Attn: Senior
Vice President, Operations, Office Properties   

LIST OF LEASE EXHIBITS:

 

Exhibit A    Description of Premises Exhibit B    Operating Expenses Exhibit C
   Utilities and Services Exhibit D    Tenants Insurance Exhibit E    Rules and
Regulations Exhibit F    Parking Exhibit X    Work Letter

 

2



--------------------------------------------------------------------------------

ARTICLE 2. PREMISES

2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the Premises shown in Exhibit A (the “Premises”), containing approximately the
floor area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”).
The Premises are located in the building identified in Item 2 of the Basic Lease
Provisions (the “Building”), which is a portion of the project described in
Item 2 (the “Project”). Landlord and Tenant stipulate and agree that the Floor
Area of Premises set forth in Item 8 of the Basic Lease Provisions is correct,,
and Landlord shall have no further right to re-measure Tenant’s Premises during
the initial Term unless a demising wall is relocated.

2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that it is currently occupying
the Premises under the terms of the lease dated August 16, 2007, between
Landlord’s predecessor-in-interest, Maguire Properties-Regents Square, LLC, a a
Delaware limited liability company, and Tenant (the “Existing Lease”), which is
currently scheduled to expire at midnight on November 15, 2012. Tenant
acknowledges that except for the items required to be accomplished by Landlord
under the Work Letter attached as Exhibit X, it is satisfied with the condition
of the Premises and accepts the Premises in “as is” condition and configuration.

ARTICLE 3. TERM

3.1. GENERAL. The term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the date set forth in Item 4 of the Basic Lease Provisions and shall
expire (“Expiration Date”) on the date set forth in Item 5 of the Basic Lease
Provisions.

ARTICLE 4. RENT AND OPERATING EXPENSES

4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant’s execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the fourth calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.

4.2. OPERATING EXPENSE INCREASE. Tenant shall pay Tenant’s Share of Operating
Expenses in accordance with Exhibit B of this Lease.

4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
Sections 7.1 and 15.3 or any other provision of this Lease. Upon any breach of
the foregoing obligations by Tenant. Landlord may apply all or part of the
Security Deposit as full or partial compensation. If any portion of the Security
Deposit is so applied, Tenant shall within 5 days after written demand by
Landlord deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Landlord shall not be required to keep
this Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant’s vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect, in connection with Landlord’s application of the
Security Deposit to prospective rent that would have been payable by Tenant but
for the early termination due to Tenant’s Default (as defined herein). Tenant
hereby authorizes Landlord to retain and apply to the Security Deposit due
hereunder any remaining balance of the security deposit previously deposited by
Tenant with Landlord pursuant to the Existing Lease described in Section 2.2
above relating to the Premises.

 

3



--------------------------------------------------------------------------------

ARTICLE 5. USES

5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste In
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, including without limitation all federal and state occupational
health and safety and handicap access requirements, whether or not Tenant’s
compliance will necessitate expenditures or interfere with its use and enjoyment
of the Premises, and with all energy usage reporting requirements of Landlord.

5.2. SIGNS. Landlord shall affix and maintain a sign (restricted solely to
Tenant’s name as set forth herein or such other name as Landlord may consent to
in writing) adjacent to the entry door of the Premises, together with a
directory strip listing Tenant’s name as set forth herein in the lobby directory
of the Building. Any subsequent changes to that initial signage shall be at
Tenant’s sole expense. All signage shall conform to the criteria for signs
established by Landlord and shall be ordered through Landlord. Tenant shall not
place or allow to be placed any other sign, decoration or advertising matter of
any kind that is visible from the exterior of the Premises. Any violating sign
or decoration may be immediately removed by Landlord at Tenant’s expense without
notice and without the removal constituting a breach of this Lease or entitling
Tenant to claim damages.

5.3 HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities so long as such use comports with all applicable laws. Tenant
acknowledges that It has read, understands and, if applicable, shall comply with
the provisions of Exhibit H to this Lease, if that Exhibit is attached.

ARTICLE 6. LANDLORD SERVICES

6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment obligations and standards set forth in
this Lease. Landlord shall not be liable for any failure to furnish any services
or utilities when the failure is the result of any accident or other cause
beyond Landlord’s reasonable control, nor shall Landlord be liable for damages
resulting from power surges or any breakdown in telecommunications facilities or
services. Landlord’s temporary inability to furnish any services or utilities
shall not entitle Tenant to any damages, relieve Tenant of the obligation to pay
rent or constitute a constructive or other eviction of Tenant, except that
Landlord shall diligently attempt to restore the service or utility promptly.
Tenant shall comply with all rules and regulations which Landlord may reasonably
establish for the provision of services and utilities, and shall cooperate with
all reasonable conservation practices established by Landlord. Landlord shall at
all reasonable times have free access to all electrical and mechanical
installations of Landlord.

6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate all Common Areas within the Building and the Project. The term “Common
Areas” shall mean all areas within the Building and other buildings in the
Project which are not held for exclusive use by persons entitled to occupy
space, and all other appurtenant areas and improvements provided by Landlord for
the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms, entrances
and lobbies, elevators, and restrooms not located within the premises of any
tenant.

6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord shall at all times

 

4



--------------------------------------------------------------------------------

during the Term have exclusive control of the Common Areas, and may restrain or
permit any use or occupancy, except as otherwise provided in this Lease or in
Landlord’s rules and regulations. Tenant shall keep the Common Areas clear of
any obstruction or unauthorized use related to Tenant’s operations. Landlord may
temporarily dose any portion of the Common Areas for repairs, remodeling and/or
alterations, to prevent a public dedication or the accrual of prescriptive
rights, or for any other reasonable purpose. Landlord’s temporary closure of any
portion of the Common Areas for such purposes shall not deprive Tenant of
reasonable access to the Premises.

6.4. CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No such change shall
deprive Tenant of reasonable access to or use of the Premises.

ARTICLE 7. REPAIRS AND MAINTENANCE

7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear. Notwithstanding Section 7.2 below, Tenant’s maintenance
obligation shall include without limitation all appliances, interior glass,
doors, door closures, hardware, fixtures, electrical, plumbing, fire
extinguisher equipment and other equipment installed in the Premises and all
Alterations constructed by Tenant pursuant to Section 7.3 below, together with
any supplemental HVAC equipment servicing only the Premises. All repairs and
other work performed by Tenant or its contractors shall be subject to the terms
of Sections 7.3 and 7.4 below. Alternatively, should Landlord or its management
agent agree to make a repair on behalf of Tenant and at Tenant’s request, Tenant
shall promptly reimburse Landlord as additional rent for all reasonable costs
incurred (including the standard supervision fee) upon submission of an invoice.

7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above. Landlord shall have the right to employ or
designate any reputable person or firm, including any employee or agent of
Landlord or any of Landlord’s affiliates or divisions, to perform any service,
repair or maintenance function. Landlord need not make any other improvements or
repairs except as specifically required under this Lease, and nothing contained
in this Section 7.2 shall limit Landlord’s right to reimbursement from Tenant
for maintenance, repair costs and replacement costs as provided elsewhere in
this Lease. Notwithstanding any provision of the California Civil Code or any
similar or successor laws to the contrary, Tenant understands that it shall not
make repairs at Landlord’s expense or by rental offset. Except as provided in
Section 11.1 and Article 12 below, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements to
any portion of the Building, including repairs to the Premises, nor shall any
related activity by Landlord constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant’s
business in the Premises. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect. All costs of any maintenance, repairs and replacements on the part of
Landlord provided hereunder shall be considered part of Project Costs.

7.3. ALTERATIONS. Tenant shall make no alterations, additions, decorations, or
improvements (collectively referred to as “Alterations”) to the Premises without
the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
structural, electrical or mechanical components or systems of the Building, are
not visible from the exterior of the Premises, do not change the basic floor
plan of the Premises, and utilize only Landlord’s building standard materials or
upgrades approved by Landlord in its reasonable discretion (“Standard
Improvements”). Landlord may impose, as a condition to its consent, any
requirements that Landlord in its discretion may deem reasonable or desirable,
including but not limited to a requirement that all work be covered by a lien
and completion bond satisfactory to Landlord and requirements as to the manner,
time, and contractor for performance of the work. Without limiting the
generality of the foregoing. Tenant shall use Landlord’s designated mechanical
and electrical contractors for all Alterations work affecting the mechanical or
electrical systems of the Building. Should Tenant perform any Alterations work
that would necessitate any ancillary Building modification or other expenditure
by

 

5



--------------------------------------------------------------------------------

Landlord, then Tenant shall promptly fund the cost thereof to Landlord. Tenant
shall obtain all required permits for the Alterations and shall perform the work
in compliance with all applicable laws, regulations and ordinances with
contractors reasonably acceptable to Landlord, and except for cosmetic
Alterations not requiring a permit Landlord shall be entitled to a supervision
fee in the amount of 5% of the cost of the Alterations. In no event shall Tenant
prosecute any work that results in picketing or labor demonstrations in or about
the Building or Project. Any request for Landlord’s consent shall be made in
writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Landlord. Landlord may elect to cause its architect
to review Tenant’s architectural plans, and the reasonable cost of that review
shall be reimbursed by Tenant. Should the Alterations proposed by Tenant and
consented to by Landlord change the floor plan of the Premises, then Tenant
shall, at its expense, furnish Landlord with as-built drawings and CAD disks
compatible with Landlord’s systems. Alterations shall be constructed in a good
and workmanlike manner using materials of a quality reasonably approved by
Landlord, and Tenant shall ensure that no Alteration impairs any Building system
or Landlord’s ability to perform its obligations hereunder. Unless Landlord
otherwise agrees in writing, all Alterations affixed to the Premises, including
without limitation all Tenant Improvements constructed pursuant to the Work
Letter (except as otherwise provided in the Work Letter), but excluding moveable
trade fixtures and furniture, shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term, except that Landlord may,
by notice to Tenant given at least 30 days prior to the Expiration Date, require
Tenant to remove by the Expiration Date, or sooner termination date of this
Lease, all or any Alterations (including without limitation all telephone and
data cabling) installed either by Tenant or by Landlord at Tenant’s request
(collectively, the “Required Removables”), and to replace any non-Standard
Improvements with the applicable Standard Improvements. Tenant, at the time it
requests approval for a proposed Alteration, may request in writing that
Landlord advise Tenant whether the Alteration or any portion thereof, is a
Required Removable. Within 10 days after receipt of Tenant’s request, Landlord
shall advise Tenant in writing as to which portions of the subject Alterations
are Required Removables. In connection with its removal of Required Removables,
Tenant shall repair any damage to the Premises arising from that removal and
shall restore the affected area to its pre-existing condition, reasonable wear
and tear excepted.

7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 3143 or any successor statute. In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following Landlord’s demand, together with interest from the date of payment by
Landlord at the maximum rate permitted by law until paid. Tenant shall give
Landlord no less than 20 days’ prior notice in writing before commencing
construction of any kind on the Premises so that Landlord may post and maintain
notices of nonresponsibility on the Premises.

7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times have the right
to enter the Premises to inspect them, to supply services in accordance with
this Lease, to make repairs and renovations as reasonably deemed necessary by
Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. If reasonably necessary, Landlord may
temporarily dose all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises.

ARTICLE 8. SPACE PLANNING AND SUBSTITUTION

Landlord shall have the right, upon providing not less than 60 days written
notice, to move Tenant to other space of with double-door access directly off
the elevator lobby comparable size in the Building or in the Project. The new
space shall be provided with improvements of comparable quality to those within
the Premises and shall contain similar finishes as the Premises, approximately
the same rentable square footage as the Premises and approximately the same
number of work stations, offices, breakrooms and reception areas as are
contained in the Premises as of the date Tenant receives Landlord’s notice of
relocation. Landlord shall pay the reasonable out-of-pocket costs to relocate
and reconnect Tenant’s personal property and equipment within the new space;
provided that Landlord may elect to cause such work to be done by its
contractors. Landlord shall reimburse Tenant for the reasonable cost to install
and connect telecommunication and data cabling in the new space in the manner
and to the extent such cabling existed in the Premises prior to the relocation.
Landlord shall also reimburse Tenant for

 

6



--------------------------------------------------------------------------------

such other reasonable out-of-pocket costs that Tenant may incur in connection
with the relocation, including without limitation necessary stationery
revisions, provided that a reasonable estimate thereof is given to Landlord
within 20 days following Landlord’s notice. In no event, however, shall Landlord
be obligated to incur or fund total relocation costs, exclusive of tenant
improvement expenditures, in an amount in excess of 2 months of Basic Rent at
the rate then payable hereunder. Within 10 business days following request by
Landlord, Tenant shall execute an amendment to this Lease prepared by Landlord
to memorialize the relocation. Should Tenant fail timely to execute and deliver
the amendment to Landlord, or should Tenant thereafter fail to comply with the
terms thereof, then Landlord may at its option elect to terminate this Lease
upon not less than 60 days prior written notice to Tenant.

ARTICLE 9. ASSIGNMENT AND SUBLETTING

9.1. RIGHTS OF PARTIES.

(a) Except as otherwise specifically provided in this Article 9, Tenant may not
either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld in accordance with the provisions of Section 9.1(b). For purposes of
this Lease, references to any subletting, sublease or variation thereof shall be
deemed to apply not only to a sublease effected directly by Tenant, but also to
a sub-subletting or an assignment of subtenancy by a subtenant at any level.
Except as otherwise specifically provided in this Article 9, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
such a Transfer shall constitute a material default of this Lease. Landlord
shall not be deemed to have given its consent to any Transfer by any other
course of action, including its acceptance of any name for listing in the
Building directory.

(b) Except as otherwise specifically provided in this Article 9, if Tenant or
any subtenant hereunder desires to transfer an interest in this Lease, Tenant
shall first notify Landlord in writing and shall request Landlord’s consent
thereto. Tenant shall also submit to Landlord In writing: (i) the name and
address of the proposed transferee; (ii) the nature of any proposed subtenant’s
or assignee’s business to be carried on in the Premises; (iii) the terms and
provisions of any proposed sublease or assignment (including without limitation
the rent and other economic provisions, term, improvement obligations and
commencement date); (iv) evidence that the proposed assignee or subtenant will
comply with the requirements of Exhibit D to this Lease; and (v) any other
information requested by Landlord and reasonably related to the Transfer.
Landlord shall not unreasonably withhold its consent, provided: (1) the use of
the Premises will be consistent with the provisions of this Lease and with
Landlord’s commitment to other tenants of the Building and Project (2) any
proposed subtenant or assignee demonstrates that it is financially responsible
by submission to Landlord of all reasonable information as Landlord may request
concerning the proposed subtenant or assignee, including, but not limited to, a
balance sheet of the proposed subtenant or assignee as of a date within 90 days
of the request for Landlord’s consent and statements of income or profit and
loss of the proposed subtenant or assignee for the two-year period preceding the
request for Landlord’s consent; (3) the proposed assignee or subtenant is
neither an existing tenant or occupant of the Building or Project nor a
prospective tenant with whom Landlord or Landlord’s affiliate has been actively
negotiating to become a tenant at the Building or Project, except that Landlord
will not enforce this restriction if it does not have sufficient available space
to accommodate the proposed transferee; and (4) the proposed transferee is not
an SDN (as defined in Section 22.4 below) and will not impose additional burdens
or security risks on Landlord. If Landlord consents to the proposed Transfer,
then the Transfer may be effected within 90 days after the date of the consent
upon the terms described in the information furnished to Landlord; provided that
any material change in the terms shall be subject to Landlord’s consent as set
forth in this Section 9.1(b) Landlord shall approve or disapprove any requested
Transfer within 30 days following receipt of Tenant’s written notice and the
information set forth above. Except in connection with a Permitted Transfer (as
defined below), if Landlord approves the Transfer Tenant shall pay a transfer
fee of $750.00 to Landlord concurrently with Tenant’s execution of a Transfer
consent prepared by Landlord.

(c) Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in lieu of consenting
to a proposed assignment or subletting, Landlord may elect to terminate this
Lease in its entirety in the event of an assignment, or terminate this Lease as
to the portion of the Premises proposed to be subleased with a proportionate
abatement in the rent payable under this Lease, such termination to be effective
on the date that the proposed sublease or assignment would have commenced.
Landlord may thereafter, at its option, assign or re-let any space so recaptured
to any third party, including without limitation the proposed transferee
identified by Tenant.

 

7



--------------------------------------------------------------------------------

(d) Should any Transfer occur or sublease, Tenant shall, except in connection
with a Permitted Transfer, promptly pay or cause to be paid to Landlord, as
additional rent, 50% of any amounts paid by the assignee or subtenant, however
described and whether funded during or after the Lease Term, to the extent such
amounts are in excess of the sum of (i) the scheduled Basic Rent payable by
Tenant hereunder (or, in the event of a subletting of only a portion of the
Premises, the Basic Rent allocable to such portion as reasonably determined by
Landlord) and (ii) less the direct out-of-pocket costs, as evidenced by third
party invoices provided to Landlord, incurred by Tenant to effect the Transfer,
which costs shall be amortized over the remaining Term of this Lease or, if
shorter, over the term of the sublease. For purposes herein, direct
out-of-pocket costs shall mean all reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer, including brokerage fees, legal
fees, construction costs, and Landlord’s review fee.

(e) The sale of all or substantially all of the assets of Tenant (other than
bulk sales in the ordinary course of business), the merger or consolidation of
Tenant, the sale of Tenant’s capital stock, or any other direct or indirect
change of control of Tenant, including, without limitation, change of control of
Tenant’s parent company or a merger by Tenant or its parent company, shall be
deemed a Transfer within the meaning and provisions of this Article.
Notwithstanding the foregoing, Tenant may assign this Lease to a successor to
Tenant by merger, consolidation or the purchase of substantially all of Tenant’s
assets, or assign this Lease or sublet all or a portion of the Premises to an
Affiliate (defined below), without the consent of Landlord but subject to the
provisions of Section 9.2, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (i) Tenant is not then in Default hereunder:
(ii) Tenant gives Landlord written notice at least 10 business days before such
Permitted Transfer; and (iii) the successor entity resulting from any merger or
consolidation of Tenant or the sale of all or substantially all of the assets of
Tenant, has a net worth (computed in accordance with generally accepted
accounting principles, except that intangible assets such as goodwill, patents,
copyrights, and trademarks shall be excluded in the calculation (“Net Worth”))
at the time of the Permitted Transfer that is at least equal to the Net Worth of
Tenant immediately before the Permitted Transfer. Tenant’s notice to Landlord
shall include reasonable information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied. If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement. “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.

9.2. EFFECT OF TRANSFER. No subletting or assignment, even with the consent of
Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Moreover, Tenant shall indemnify and hold Landlord
harmless, as provided in Section 10.3, for any act or omission by an assignee or
subtenant Each assignee, other than Landlord, shall be deemed to assume all
obligations of Tenant under this Lease and shall be liable jointly and severally
with Tenant for the payment of all rent, and for the due performance of all of
Tenant’s obligations, under this Lease. Such joint and several liability shall
not be discharged or impaired by any subsequent modification or extension of
this Lease. No transfer shall be binding on Landlord unless any document
memorializing the transfer is delivered to Landlord, both the assignee/subtenant
and Tenant deliver to Landlord an executed consent to transfer instrument
prepared by Landlord and consistent with the requirements of this Article, and
the assignee/subtenant Independently complies with all of the insurance
requirements of Tenant as set forth in Exhibit D and evidence thereof is
delivered to Landlord. The acceptance by Landlord of any payment due under this
Lease from any other person shall not be deemed to be a waiver by Landlord of
any provision of this Lease or to be a consent to any transfer. Consent by
Landlord to one or more transfers shall not operate as a waiver or estoppel to
the future enforcement by Landlord of its rights under this Lease. In addition
to the foregoing, no change in the status of Tenant or any party jointly and
severally liable with Tenant as aforesaid (e.g., by conversion to a limited
liability company or partnership) shall serve to abrogate the liability of any
person or entity for the obligations of Tenant, including any obligations that
may be incurred by Tenant after the status change by exercise of a pre-existing
right in this Lease.

9.3. SUBLEASE REQUIREMENTS. Any sublease, license, concession or other occupancy
agreement entered into by Tenant shall be subordinate and subject to the
provisions of this Lease, and if this Lease is terminated during the term of any
such agreement, Landlord shall have the right to: (i) treat such agreement as
cancelled and repossess the subject space by any lawful means, or (ii) require
that such transferee attorn to and recognize Landlord as its landlord (or
licensor, as applicable) under such agreement. Landlord shall not, by reason of
such attornment or the collection of sublease rentals, be deemed liable to the
subtenant for the performance of any of Tenant’s obligations under the sublease.
If Tenant is in Default (hereinafter defined). Landlord is irrevocably
authorized to direct any transferee under any such agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such Default is cured.
Tenant hereby irrevocably authorizes and directs any transferee, upon receipt of
a written notice from Landlord

 

8



--------------------------------------------------------------------------------

stating that a Default exists in the performance of Tenant’s obligations under
this Lease, to pay to Landlord all sums then and thereafter due under the
sublease. No collection or acceptance of rent by Landlord from any transferee
shall be deemed a waiver of any provision of Article 9 of this Lease, an
approval of any transferee, or a release of Tenant from any obligation under
this Lease, whenever accruing. In no event shall Landlord’s enforcement of any
provision of this Lease against any transferee be deemed a waiver of Landlord’s
right to enforce any term of this Lease against Tenant or any other person.

ARTICLE 10. INSURANCE AND INDEMNITY

10.1. TENANT’S INSURANCE. Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

10.2. LANDLORD’S INSURANCE. Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion: property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project. In addition, Landlord may, at its
election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake and
commercial general liability coverage. Landlord shall not be required to carry
insurance of any kind on any tenant improvements or Alterations in the Premises
installed by Tenant or Its contractors or otherwise removable by Tenant
(collectively, “Tenant Installations”), or on any trade fixtures, furnishings,
equipment, interior plate glass, signs or items of personal property in the
Premises, and Landlord shall not be obligated to repair or replace any of the
foregoing items should damage occur. All proceeds of Insurance maintained by
Landlord upon the Building and Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs.

10.3. TENANT’S INDEMNITY. To the fullest extent permitted by law, but subject to
Section 10.5 below, Tenant shall defend, indemnify and hold harmless Landlord,
its agents, lenders, and any and all affiliates of Landlord, from and against
any and all claims, liabilities, costs or expenses arising either before or
after the Commencement Date from Tenant’s use or occupancy of the Premises, the
Building or the Common Areas, or from the conduct of its business, or from any
activity, work, or thing done, permitted or suffered by Tenant or its agents,
employees, subtenants, vendors, contractors, invitees or licensees in or about
the Premises, the Building or the Common Areas, or from any Default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act or negligence of Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees. Landlord may, at its option,
require Tenant to assume Landlord’s defense in any action covered by this
Section 10.3 through counsel reasonably satisfactory to Landlord.
Notwithstanding the foregoing, Tenant shall not be obligated to indemnify
Landlord against any liability or expense to the extent it is ultimately
determined that the same was caused by the sole negligence or willful misconduct
of Landlord, its agents, contractors or employees.

10.4. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition Including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures In the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building, regardless of the negligence of Landlord, its agents
or any and all affiliates of Landlord in connection with the foregoing. It is
understood that any such condition may require the temporary evacuation or
closure of all or a portion of the Building. Should Tenant elect to receive any
service from a concessionaire, licensee or third party tenant of Landlord,
Tenant shall not seek recourse against Landlord for any breach or liability of
that service provider. Notwithstanding anything to the contrary contained in
this Lease, in no event shall Landlord be liable for Tenant’s loss or
interruption of business or income (including without limitation, Tenant’s
consequential damages, lost profits or opportunity costs), or for interference
with light or other similar intangible interests. Tenant shall immediately
notify Landlord in case of fire or accident in the Premises, the Building or the
Project and of defects in any improvements or equipment

10.5. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant’s obligation
to pay deductibles under any such policies and this Lease. By this waiver it is
the intent of the

 

9



--------------------------------------------------------------------------------

parties that neither Landlord nor Tenant shall be liable to any insurance
company (by way of subrogation or otherwise) insuring the other party for any
loss or damage insured against under any property insurance policies, even
though such loss or damage might be occasioned by the negligence of such party,
its agents, employees, contractors or invitees. The foregoing waiver by Tenant
shall also inure to the benefit of Landlord’s management agent for the Building.

ARTICLE 11. DAMAGE OR DESTRUCTION

11.1. RESTORATION.

(a) If the Building of which the Premises are a part is damaged as the result of
an event of casualty, then subject to the provisions below. Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii)any Mortgagee
(defined in Section 13.1) requires that the insurance proceeds be applied to the
payment of the mortgage debt; or (iii) proceeds necessary to pay the full cost
of the repair are not available from Landlord’s insurance, including without
limitation earthquake insurance. Should Landlord elect not to repair the damage
for one of the preceding reasons, Landlord shall so notify Tenant in the
“Casualty Notice” (as defined below), and this Lease shall terminate as of the
date of delivery of that notice.

(b) As soon as reasonably practicable following the casualty [ILLEGIBLE] but not
later than 60 days thereafter. Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease. If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage. If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 10 days following delivery of the Casualty Notice.

(c) In the event that neither Landlord nor Tenant terminates this Lease pursuant
to Section 11.1(b), Landlord shall repair all material damage to the Premises or
the Building as soon as reasonably possible and this Lease shall continue in
effect for the remainder of the Term. Upon notice from Landlord, Tenant shall
assign or endorse over to Landlord (or to any party designated by Landlord) all
property insurance proceeds payable to Tenant under Tenant’s insurance with
respect to any Tenant Installations; provided if the estimated cost to repair
such Tenant installations exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs to such
Tenant Installations.

(d) From and after the 6th business day following the casualty event, the rental
to be paid under this Lease shall be abated in the same proportion that the
Floor Area of the Premises that is rendered unusable by the damage from time to
time bears to the total Floor Area of the Premises.

(e) Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives. In
addition, the provisions of this Section 11.1 shall not be deemed to require
Landlord to repair any Tenant Installations, fixtures and other items that
Tenant is obligated to insure pursuant to Exhibit D or under any other provision
of this Lease.

11.2. LEASE GOVERNS. Tenant agrees that the provisions of this Lease, including
without limitation Section 11.1, shall govern any damage or destruction and
shall accordingly supersede any contrary statute or rule of law.

ARTICLE 12. EMINENT DOMAIN

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The terminating
party shall provide written notice of termination to the other party within 45
days after it first receives notice of the Taking. The termination shall be
effective as of the effective date of any order granting possession to, or
vesting legal title in, the condemning authority. If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for

 

10



--------------------------------------------------------------------------------

a Taking shall be the property of Landlord and the right to receive compensation
or proceeds in connection with a Taking are expressly waived by Tenant;
provided, however. Tenant may file a separate claim for Tenant’s personal
property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the amount of Landlord’s award. If only a part of the
Premises is subject to a Taking and this Lease is not terminated. Landlord, with
reasonable diligence, will restore the remaining portion of the Premises as
nearly as practicable to the condition immediately prior to the Taking. Tenant
agrees that the provisions of this Lease shall govern any Taking and shall
accordingly supersede any contrary statute or rule of law.

ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE

13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee”. This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement In favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefiting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord, shall not be subject to any offsets or defenses
Tenant may have against a prior landlord, and shall not be liable for the return
of the Security Deposit not actually recovered by such purchaser nor bound by
any rent paid in advance of the calendar month in which the transfer of title
occurred; provided that the foregoing shall not release the applicable prior
landlord from any liability for those obligations. Tenant acknowledges that
Landlord’s Mortgagees and their successors-in-interest are Intended third party
beneficiaries of this Section 13.1.

13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 days after receipt of a
written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project). Without limitation, such estoppel certificate may include a
certification as to the status of this Lease, the existence of any Defaults and
the amount of rent that is due and payable.

ARTICLE 14. DEFAULTS AND REMEDIES

14.1. TENANTS DEFAULTS. In addition to any other event of default set forth in
this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

(a) The failure by Tenant to make any payment of rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after written notice from Landlord to Tenant. For purposes of these default
and remedies provisions, the term “additional rent” shall be deemed to include
all amounts of any type whatsoever other than Basic Rent to be paid by Tenant
pursuant to the terms of this Lease.

(b) The assignment, sublease, encumbrance or other Transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.

(c) The discovery by Landlord that any financial statement provided by Tenant,
or by any affiliate, successor or guarantor of Tenant, was materially false.

(d) Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (In which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion.

(e) Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors, makes an assignment for the benefit of creditors, admits in writing
its Inability to pay Its debts when due or forfeits or loses its right to
conduct business.

 

11



--------------------------------------------------------------------------------

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

14.2. LANDLORD’S REMEDIES.

(a) Upon the occurrence of any Default by Tenant, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:

(i) Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

(1) The worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such loss that Tenant proves could have been reasonably avoided;

(3) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided;

(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, commissions and other expenses of reletting,
including necessary repair, renovation, improvement and alteration of the
Premises for a new tenant, reasonable attorneys’ fees, and any other reasonable
costs; and

(5) At Landlord’s election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law. The term “Rent” as used in this Lease
shall be deemed to mean the Basic Rent and all other sums required to be paid by
Tenant to Landlord pursuant to the terms of this Lease, including without
limitation any sums that may be owing from Tenant pursuant to Section 4.3 of
this Lease. Any sum, other than Basic Rent, shall be computed on the basis of
the average monthly amount accruing during the 24 month period immediately prior
to Default, except that if It becomes necessary to compute such rental before
the 24 month period has occurred, then the computation shall be on the basis of
the average monthly amount during the shorter period. As used in subparagraphs
(1) and (2) above, the “worth at the time of award” shall be computed by
allowing interest at the rate of 10% per annum. As used in subparagraph
(3) above, the “worth at the time of award* shall be computed by discounting the
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus 1%.

(ii) Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenants’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.

(b) The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1. No payment by

 

12



--------------------------------------------------------------------------------

Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the rent or pursue any other remedy available to it. Tenant hereby
waives any right of redemption or relief from forfeiture under California Code
of Civil Procedure Section 1174 or 1179, or under any successor statute, in the
event this Lease is terminated by reason of any Default by Tenant. No act or
thing done by Landlord or Landlord’s agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord’s agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of the Lease or a
surrender of the Premises.

14.3. LATE PAYMENTS.

(a) Any Rent due under this Lease that is not paid to Landlord within 5 business
days of the date when due shall bear interest at the lesser of the maximum rate
permitted by law or 9% per annum from the date due until fully paid. The payment
of interest shall not cure any Default by Tenant under this Lease. In addition,
Tenant acknowledges that the late payment by Tenant to Landlord of rent will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult and impracticable to ascertain. Those costs
may include, but are not limited to, administrative, processing and accounting
charges, and late charges which may be imposed on Landlord by the terms of any
ground lease, mortgage or trust deed covering the Premises. Accordingly, if any
rent due from Tenant shall not be received by Landlord or Landlord’s designee
within 10 days after the date due, then Tenant shall pay to Landlord, in
addition to the interest provided above, a late charge for each delinquent
payment equal to the greater of (i) 5% of that delinquent payment or
(ii) $100.00. Acceptance of a late charge by Landlord shall not constitute a
waiver of Tenant’s Default with respect to the overdue amount, nor shall it
prevent Landlord from exercising any of its other rights and remedies.

14.4. RIGHT OF LANDLORD TO PERFORM. If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.

14.5. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that If the nature of Landlord’s obligation is such that more than 30
days are required for its performance, then Landlord shall not be deemed to be
in default if it commences performance within the 30 day period and thereafter
diligently pursues the cure to completion. Tenant hereby waives any right to
terminate or rescind this Lease as a result of any default by Landlord hereunder
or any breach by Landlord of any promise or inducement relating hereto, and
Tenant agrees that its remedies shall be limited to a suit for actual damages
and/or injunction and shall in no event include any consequential damages, tost
profits or opportunity costs.

14.6. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.

14.7. WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

(a) LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

(b) In the event that the jury waiver provisions of Section 14.7(a) are not
enforceable under California law, then the provisions of this Section 14.7(b)
shall apply. It is the desire and intention of the parties to agree upon a
mechanism and procedure under which controversies and disputes arising out of
this Lease or related to the Premises will be resolved in a prompt and
expeditious manner. Accordingly, except with respect to actions for unlawful or
forcible detainer

 

13



--------------------------------------------------------------------------------

or with respect to the prejudgment remedy of attachment, any action, proceeding
or counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiary or affiliated entities)
on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of the Premises and/or any claim of injury or
damage, shall be heard and resolved by a referee under the provisions of the
California Code of Civil Procedure, Sections 638 – 645.1, inclusive (as same may
be amended, or any successor statute(s) thereto) (the “Referee Sections”). Any
fee to initiate the judicial reference proceedings shall be paid by the party
initiating such procedure; provided however, that the costs and fees, including
any initiation fee, of such proceeding shall ultimately be borne in accordance
with Section 14.6 above. The venue of the proceedings shall be in the county in
which the Premises are located. Within 10 days of receipt by any party of a
written request to resolve any dispute or controversy pursuant to this
Section 14.7(b), the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10 day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under California Code of Civil Procedure Sections 639 and 640, as
same may be amended or any successor statute(s) thereto. If the referee is
appointed by the court, the referee shall be a neutral and impartial retired
judge with substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., the American Arbitration Association or similar
mediation/arbitration entity. The proposed referee may be challenged by any
party for any of the grounds listed in Section 641 of the California Code of
Civil Procedure, as same may be amended or any successor statute(s) thereto. The
referee shall have the power to decide all issues of fact and law and report his
or her decision on such issues, and to issue all recognized remedies available
at law or in equity for any cause of action that is before the referee,
including an award of attorneys’ fees and costs in accordance with California
law. The referee shall not, however, have the power to award punitive damages,
nor any other damages which are not permitted by the express provisions of this
Lease, and the parties hereby waive any right to recover any such damages. The
referee shall oversee discovery and may enforce all discovery orders in the same
manner as any trial court judge, with rights to regulate discovery and to issue
and enforce subpoenas, protective orders and other limitations on discovery
available under California law; provided, however, that the referee shall limit
discovery to that which is essential to the effective prosecution or defense of
the action, and in no event shall discovery by either party include more than
one non-expert witness deposition unless both parties otherwise agree. The
reference proceeding shall be conducted in accordance with California law
(including the rules of evidence), and in all regards, the referee shall follow
California law applicable at the time of the reference proceeding. In accordance
with Section 644 of the California Code of Civil Procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court. The parties shall promptly and
diligently cooperate with one another and the referee, and shall perform such
acts as may be necessary to obtain a prompt and expeditious resolution of the
dispute or controversy in accordance with the terms of this Section 14.7(b). To
the extent that no pending lawsuit has been filed to obtain the appointment of a
referee, any party, after the issuance of the decision of the referee, may apply
to the court of the county in which the Premises are located for confirmation by
the court of the decision of the referee in the same manner as a petition for
confirmation of an arbitration award pursuant to Code of Civil Procedure
Section 1285 et seq. (as same may be amended or any successor statute(s)
thereto).

14.8 SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute the
personal obligations of the individual partners, trustees, directors, officers,
members or shareholders of Landlord or its constituent partners or members.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only from the interest of Landlord in the Project and out of the rent
or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Project, and no action
for any deficiency may be sought or obtained by Tenant.

ARTICLE 15. END OF TERM

15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day following
the termination of this Lease and terminating 30 days following delivery of
written notice of termination by either Landlord or Tenant to the other. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly rental shall be 150% of the total monthly rental
for the month immediately preceding the date of termination, subject to
Landlord’s right to modify same upon 30 days notice to Tenant. The acceptance by
Landlord of monthly hold-over rental in a lesser amount shall not constitute a
waiver of Landlord’s right to

 

14



--------------------------------------------------------------------------------

recover the full amount due unless otherwise agreed in writing by Landlord. If
Tenant fails to surrender the Premises upon the expiration of this Lease despite
demand to do so by Landlord, Tenant shall indemnify and hold Landlord harmless
from all loss or liability, including without limitation, any claims made by any
succeeding tenant relating to such failure to surrender. The foregoing
provisions of this Section 15.1 are in addition to and do not affect Landlord’s
right of re-entry or any other rights of Landlord under this Lease or at law.

15.2. MERGER ON TERMINATION. The voluntary or other surrender of this Lease by
Tenant, or a mutual termination of this Lease, shall terminate any or all
existing subleases unless Landlord, at its option, elects in writing to treat
the surrender or termination as an assignment to it of any or all subleases
affecting the Premises.

15.3. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be Improved by Landlord or Tenant reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering and voice
and/or data transmission cabling installed by or for Tenant, together with all
personal property and debris, and shall perform all work required under
Section 7.3 of this Lease and/or the Work Letter (if any) attached hereto,
except for any items that Landlord may by written authorization allow to remain.
Tenant shall repair all damage to the Premises resulting from the removal and
restore the affected area to its pre-existing condition reasonable wear and tear
excepted, provided that Landlord may instead elect to repair any structural
damage at Tenant’s expense. If Tenant shall fail to comply with the provisions
of this Section 15.3, Landlord may effect the removal and/or make any repairs,
and the cost to Landlord shall be additional rent payable by Tenant upon demand.
If requested by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an instrument in writing releasing and quitclaiming to Landlord all
right, title and interest of Tenant in the Premises.

ARTICLE 16. PAYMENTS AND NOTICES

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 business days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 12 of the Basic Lease Provisions,
by personal service or electronic facsimile transmission, or by any courier or
“overnight” express mailing service. Either party may by written notice to the
other, served in the manner provided in this Article, designate a different
address. The refusal to accept delivery of a notice, or the inability to deliver
the notice (whether due to a change of address for which notice was not duly
given or other good reason), shall be deemed delivery and receipt of the notice
as of the date of attempted delivery. If more than one person or entity is named
as Tenant under this Lease, service of any notice upon any one of them shall be
deemed as service upon all of them.

ARTICLE 17. RULES AND REGULATIONS

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

ARTICLE 18. BROKER’S COMMISSION

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. It is
understood that Landlord’s Broker represents only Landlord in this transaction
and Tenant’s Broker (If any) represents only Tenant. Each party warrants that it
has had no dealings with any other real estate broker or agent in connection
with the negotiation of

 

15



--------------------------------------------------------------------------------

this Lease, and agrees to indemnify and hold the other party harmless from any
cost, expense or liability (including reasonable attorneys’ fees) for any
compensation, commissions or charges claimed by any other real estate broker or
agent employed or claiming to represent or to have been employed by the
indemnifying party in connection with the negotiation of this Lease. The
foregoing agreement shall survive the termination of this Lease.

ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest including without limitation, the
Security Deposit, shall be turned over, subject to that interest to the
transferee. No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit. It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

ARTICLE 20. INTERPRETATION

20.1. NUMBER. Whenever the context of this Lease requires, the words “Landlord”
and “Tenant” shall include the plural as well as the singular.

20.2. HEADINGS. The captions and headings of the articles and sections of this
Lease are for convenience only, are not a part of this Lease and shall have no
effect upon its construction or interpretation.

20.3. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

20.4. SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns. Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.

20.5. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

20.6. CONTROLLING LAW/VENUE. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California. Should any litigation be
commenced between the parties in connection with this Lease, such action shall
be prosecuted In the applicable State Court of California in the county in which
the Building is located.

20.7. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

20.8. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.

20.9. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent

20.10. ENTIRE AGREEMENT. This Lease and its exhibits and other attachments cover
in full each and every agreement of every kind between the parties concerning
the Premises, the

 

16



--------------------------------------------------------------------------------

Building, and the Project, and all preliminary negotiations, oral agreements,
understandings and/or practices, except those contained in this Lease, are
superseded and of no further effect. Tenant waives its rights to rely on any
representations or promises made by Landlord or others which are not contained
in this Lease. No verbal agreement or implied covenant shall be held to modify
the provisions of this Lease, any statute, law, or custom to the contrary
notwithstanding.

20.11. QUIET ENJOYMENT. Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

20.12. SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or Indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

ARTICLE 21. EXECUTION AND RECORDING

21.1. COUNTERPARTS. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement

21.2. CORPORATE AND PARTNERSHIP AUTHORITY. If Tenant is a corporation, limited
liability company or partnership, each individual executing this Lease on behalf
of the entity represents and warrants that he is duly authorized to execute and
deliver this Lease and that this Lease is binding upon the corporation, limited
liability company or partnership in accordance with its terms. Tenant shall, at
Landlord’s request, deliver a certified copy of Its organizational documents or
an appropriate certificate authorizing or evidencing the execution of this
Lease.

21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it being intended that this Lease shall only become effective upon
execution by Landlord and delivery of a fully executed counterpart to Tenant.

21.4. RECORDING. Tenant shall not record this Lease without the prior written
consent of Landlord. Tenant upon the requestor Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

21.5. AMENDMENTS. No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

21.6. ATTACHMENTS. All exhibits, riders and addenda attached to this Lease are
hereby incorporated into and made a part of this Lease.

ARTICLE 22. MISCELLANEOUS

22.1. NONDISCLOSURE OF LEASE TERMS. Tenant acknowledges that the content of this
Lease and any related documents are confidential information. Except to the
extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to
legal requirement.

22.2. TENANT’S FINANCIAL STATEMENTS. The application, financial statements and
tax returns, if any, submitted and certified to by Tenant as an accurate
representation of Its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. The application and statements are represented and warranted by
Tenant to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of execution of this Lease by Tenant. Tenant shall
during the Term furnish Landlord with current annual financial statements
accurately reflecting Tenant’s financial condition upon written request from
Landlord within 10 business days following Landlord’s request; provided,
however, that so long as Tenant is a publicly traded corporation on a nationally
recognized stock exchange, the foregoing obligation to deliver the statements
shall be waived.

 

17



--------------------------------------------------------------------------------

22.3. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued. Tenant shall comply with any written directions by any Mortgagee to pay
Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.

22.4. SDN LIST. Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant

22.5. FITNESS CENTER AND SHOWER FACILITY. Subject to the provisions of this
Section 22.5, so long as Tenant is not in Default under this Lease, and provided
Tenant’s employees execute Landlord’s standard waiver of liability form,
Tenant’s employees (the “Fitness Center Users”) shall be entitled to use the
fitness center (the “Fitness Center”) and the shower facility (the “Shower
Facility”) in the building located at 4275 Executive Square, La Jolla,
California, at no additional cost during the initial Term. The use of the
Fitness Center and Shower Facility shall be subject to the reasonable rules and
regulations (including rules regarding hours of use) established from time to
time by Landlord. Landlord and Tenant acknowledge that the use of the Fitness
Center by the Fitness Center Users shall be at their own risk and that the terms
and provisions of Section 10.3 of this Lease shall apply to Tenant and the
Fitness Center User’s use of the Fitness Center. The costs of operating,
maintaining and repairing the Fitness Center and Shower Facility may be included
as part of Operating Expenses. Tenant acknowledges that the provisions of this
Section shall not be deemed to be a representation by Landlord that Landlord
shall continuously maintain the Fitness Center (or any other fitness facility)
and Shower Facility throughout the Term of this Lease, and Landlord shall have
the right, at Landlord’s sole discretion, to expand, contract, eliminate or
otherwise modify the Fitness Center. No expansion, contraction, elimination or
modification of the Fitness Center, and no termination of Tenant’s or the
Fitness Center Users’ rights to the Fitness Center shall entitle Tenant to an
abatement or reduction in Basic Rent constitute a constructive eviction, or
result in an event of default by Landlord under this Lease. Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant or
its employees or agents arising as a result of the use of the Fitness Center and
Shower Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action. It is the intention
of Tenant with respect to the Fitness Center and Shower Facility to exempt and
relieve Landlord from liability for personal injury or property damage caused by
negligence.

 

LANDLORD:     TENANT: REGENTS SQUARE LA JOLLA LLC,     DENALI ADVISORS LLC, a
Delaware limited liability/company     a Delaware limited liability company

By:

  /s/ Douglas G. Holte      

By

  /s/ Robert Snigaroff   Douglas G. Holte           President,      
Printed Name  

Robert Snigaroff

  Office Properties       Title  

President and CEO

By

 

/s/ Michael T. Bennett

     

By

 

/s/ Mike Munson

            Michael T. Bennett       Printed Name  

Mike Munson

  Senior Vice President, Operations       Title  

Vice President

  Office Properties        

 

LOGO [g491353logo.jpg]

 

18



--------------------------------------------------------------------------------

 

LOGO [g491353ex101_stamp37.jpg]

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Operating Expenses and Taxes

(Base Year)

(a) Tenant shall pay Landlord, as additional rent for Tenant’s Share of the
amount, if any, by which “Project Costs” (defined below) for each Expense
Recovery Period during the Term exceed Project Costs for the Project Cost Base
and the amount, if any, by which “Property Taxes” (defined below) for each
Expense Recovery Period during the Term exceed Property Taxes for the Property
Tax Base. Property Taxes and Project Costs are mutually exclusive and may be
billed separately or in combination as determined by Landlord. “Tenant’s Share”
shall mean that portion of any Operating Expenses determined by multiplying the
cost of such item by a fraction, the numerator of which is the Floor Area of the
Premises and the denominator of which is the total rentable square footage, as
determined from time to time by Landlord, of (i) the Floor Area of the Building
as defined in Item 8 of the Basic Lease Provisions, for expenses determined by
Landlord to benefit or relate substantially to the Building rather than the
entire Project, or (ii) all or some of the buildings in the Project, for
expenses determined by Landlord to benefit or relate substantially to all or
some of the buildings in the Project rather than any specific building. Tenant
acknowledges Landlord’s rights to make changes or additions to the Building
and/or Project from time to time pursuant to Section 6.4 of the Lease, in which
event the total rentable square footage within the Building and/or Project may
be adjusted. For convenience of reference, Property Taxes and Project Costs may
sometimes be collectively referred to as “Operating Expenses.” Notwithstanding
the foregoing, tenant shall not be obligated to pay Tenant’s Share of Operating
Expense excess for the 12 month period commencing as of the Commencement Date.

(b) Commencing prior to the start of the first full “Expense Recovery Period” of
the Lease (as defined in Item 7 of the Basic Lease Provisions) following the
Base Year, and prior to the start of each full or partial Expense Recovery
Period thereafter, Landlord shall give Tenant a written estimate of the amount
of Tenant’s Share of Project Costs and Property Taxes for the Expense Recovery
Period or portion thereof. Tenant shall pay the estimated amounts to Landlord in
equal monthly installments, in advance, with Basic Rent. If Landlord has not
furnished its written estimate for any Expense Recovery Period by the time set
forth above, Tenant shall continue to pay cost reimbursements at the rates
established for the prior Expense Recovery Period, if any; provided that when
the new estimate is delivered to Tenant. Tenant shall, at the next monthly
payment date, pay any accrued cost reimbursements based upon the new estimate.
Landlord may from time to time change the Expense Recovery Period to reflect a
calendar year or a new fiscal year of Landlord, as applicable, in which event
Tenant’s share of Operating Expenses shall be equitably prorated for any partial
year.

(c) Within 180 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement setting forth the actual or prorated
Property Taxes and Project Costs attributable to that period, and the parties
shall within 30 days thereafter make any payment or allowance necessary to
adjust Tenant’s estimated payments, if any, to Tenant’s actual Tenant’s Share as
shown by the annual statement. If Tenant has not made estimated payments during
the Expense Recovery Period, any amount owing by Tenant pursuant to subsection
(a) above shall be paid to Landlord in accordance with Article 16. If actual
Property Taxes or Project Costs allocable to Tenant during any Expense Recovery
Period are less than the Property Tax Base or the Project Cost Base,
respectively, Landlord shall not be required to pay that differential to Tenant,
although Landlord shall refund any applicable estimated payments collected from
Tenant. Should Tenant fail to object in writing to Landlord’s determination of
actual Operating Expenses within 60 days following delivery of Landlord’s
expense statement, Landlord’s determination of actual Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on Tenant

(d) Even though the Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s share of Property
Taxes and Project Costs for the Expense Recovery Period in which the Lease
terminates, Tenant shall upon notice pay the entire increase due over the
estimated expenses paid; conversely, any overpayment made In the event expenses
decrease shall be rebated by Landlord to Tenant However, in lieu thereof,
Landlord may deliver a reasonable estimate of the anticipated reconciliation
amount to Tenant prior to the expiration of the Term, in which event the
appropriate party shall fund that amount by the termination date.

(e) If, at any time during any Expense Recovery Period, any one or more of the
Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated expenses for the year,
then Tenant’s estimated share of Property Taxes or Project Costs, as applicable,
may be increased for the month in which the increase becomes effective and for
all succeeding months by an amount equal to Tenant’s Share of the increase.
Landlord shall give Tenant written notice of the amount or

 

1



--------------------------------------------------------------------------------

estimated amount of the increase, the month in which the increase will become
effective, Tenant’s monthly share thereof and the months for which the payments
are due. Tenant shall pay the increase to Landlord as a part of Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.

(f) The term “Project Costs” shall include all charges and expenses pertaining
to the operation, management, maintenance and repair of the Building and the
Project, together with all appurtenant Common Areas (as defined in Section 6.2),
and shall include the following charges by way of illustration but not
limitation: water and sewer charges: insurance premiums and deductibles and/or
reasonable premium equivalents and deductible equivalents should Landlord elect
to self-insure any risk that Landlord is authorized to insure hereunder;
license, permit, and inspection fees; heat; light; power; janitorial services;
the cost of equipping, staffing and operating an on-site and/or off-site
management office for the Building and Project; all labor and labor-related
costs for personnel applicable to the Building and Project for personnel at or
below the level of portfolio manager, including both Landlord’s personnel and
outside personnel; a commercially reasonable Landlord overhead/management fee;
reasonable fees for consulting services; access control/security costs,
inclusive of the reasonable cost of improvements made to enhance access control
systems and procedures; repairs; air conditioning; supplies; materials;
equipment tools; tenant services; programs instituted to comply with
transportation management requirements; any expense incurred pursuant to
Sections 6.1, 6.2, 7.2, and 10.2 and Exhibits C and F below; costs incurred
(capital or otherwise) on a regular recurring basis every 3 or more years for
normal maintenance projects (e.g., parking lot slurry coat or replacement of
lobby, corridor and elevator cab carpets and coverings); and the amortized cost
of capital improvements (as distinguished from replacement parts or components
installed in the ordinary course of business) which are intended to maintain the
quality, appearance or safety of the Building and/or Project, reduce other
operating costs or increases thereof, or upgrade Building and/or Project
security, or which are required to bring the Building and/or Project into
compliance with applicable laws and building codes enacted after the
Commencement Date. Landlord shall amortize the cost of capital improvements on a
straight-line basis over the lesser of the Payback Period (as defined below) or
the useful life of the capital improvement as reasonably determined by Landlord.
Any amortized Project Costs item may include, at Landlord’s option, an actual or
imputed interest rate that Landlord would reasonably be required to pay to
finance the cost of the item, applied on the unamortized balance. “Payback
Period” shall mean the reasonably estimated period of time that it takes for the
cost savings, if any, resulting from a capital improvement item to equal the
total cost of the capital improvement. It is understood that Project Costs shall
include competitive charges for direct services provided by any subsidiary or
division of Landlord. If any Project Costs are applicable to one or more
buildings or properties in addition to the Building, then that cost shall be
equitably prorated and apportioned among the Building and such other buildings
or properties. The term “Property Taxes” as used herein shall include the
following: (i) all real estate taxes or personal property taxes, as such
property taxes may be increased from time to time due to a reassessment or
otherwise; and (ii) other taxes, charges and assessments which are levied with
respect to this Lease or to the Building and/or the Project, and any
improvements, fixtures and equipment and other property of Landlord located in
the Building and/or the Project, except that general net income and franchise
taxes imposed against Landlord shall be excluded; and (iii) any tax, surcharge
or assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes; and (iv) costs and expenses incurred in contesting the
amount or validity of any Property Tax by appropriate proceedings. A copy of
Landlord’s unaudited statement of expenses shall be made available to Tenant
upon request The Project Costs, inclusive of those for the Base Year, shall be
extrapolated by Landlord to reflect at least 95% occupancy of the rentable area
of the Building.

(g) Notwithstanding the foregoing, Operating Expenses shall exclude the
following:

(1) Any ground lease rental;

(2) Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants’ lease;

(3) Costs incurred by Landlord for repairs, replacements and/or restoration to
or of the Building to the extent that Landlord Is reimbursed by insurance or
condemnation proceeds or by tenants (other than through Operating Expense
pass-throughs), warrantors or other third persons;

(4) Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;

 

2



--------------------------------------------------------------------------------

(5) Costs arising from Landlord’s charitable or political contributions;

(6) Attorneys’ fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys’ fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;

(7) Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, and as generally practiced in the
real estate industry (“GAAP”), except as otherwise provided in Section
(f) above;

(8) Brokers commissions, finders’ fees, attorneys’ fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;

(9) Expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Building;

(10) Costs incurred by Landlord due to the violation by Landlord of any law,
code, regulation, or ordinance;

(11) Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

(12) Interest on debt or amortization on any mortgage or mortgages encumbering
the Building;

(13) Landlord’s general corporate overhead, except as it relates to the specific
management, operation, repair, replacement and maintenance of the Building or
Project;

(14) Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project;

(15) Advertising expenditures;

(16) Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(17) Costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(18) The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-á-vis time spent on matters unrelated to operating and managing the Project;
provided that in no event shall Project Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer:

(19) Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except to the extent included in Project Costs pursuant to the definition
in Section (f) above or by other express terms of this Lease; and

(20) Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project.

 

 

3



--------------------------------------------------------------------------------

EXHIBIT C

UTILITIES AND SERVICES

The following standards for utilities and services shall be in effect at the
Building. Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards. In the case of any conflict between these
standards and the Lease, the Lease shall be controlling. Subject to all of the
provisions of the Lease, including but not limited to the restrictions contained
in Section 6.1, the following shall apply:

1. Landlord shall make available to the Premises during the hours of 8:00 a.m.
to 6:00 p.m., Monday through Friday and upon request, on Saturday 9:00 a.m. to
1:00 p.m. (“Building Hours”), generally recognized national holidays excepted,
reasonable HVAC services. Subject to the provisions set forth below. Landlord
shall also furnish the Building with elevator service (if applicable),
reasonable amounts of electric current for normal lighting by Landlord’s
standard overhead fluorescent and incandescent fixtures and for the operation of
office equipment consistent in type and quantity with that utilized by typical
office tenants of the Building and Project, and water for lavatory purposes.
Tenant will not, without the prior written consent of Landlord, connect any
apparatus, machine or device with water pipes or electric current (except
through existing electrical outlets in the Premises) for the purpose of using
electric current or water. Because the Building systems have been designed for
normal occupancy of approximately 4 persons per 1,000 usable square feet. Tenant
understands that excess occupancy of the Premises may result in excessive use of
power and other services and may inhibit the efficient cooling of the Premises.
This paragraph shall at all times be subject to applicable governmental
regulations.

2. Upon written request from Tenant delivered to Landlord at least 24 hours
prior to the period for which service is requested, but during normal business
hours, Landlord will provide any of the foregoing building services to Tenant at
such times when such services are not otherwise available. Tenant agrees to pay
Landlord for those after-hour services at rates that Landlord may establish from
time to time. During the initial Lease Term only and subject to force majeure,
other government actions, or controls over utilities, the after-hours HVAC rate
is $70.00 per hour per zone. If Tenant requires electric current in excess of
that which Landlord is obligated to furnish under this Exhibit C, Tenant shall
first obtain the consent of Landlord, and Landlord may cause an electric current
meter to be installed in the Premises to measure the amount of electric current
consumed. The cost of installation, maintenance and repair of the meter shall be
paid for by Tenant, and Tenant shall reimburse Landlord promptly upon demand for
all electric current consumed for any special power use as shown by the meter.
The reimbursement shall be at the rates charged for electrical power by the
local public utility furnishing the current, plus any additional expense
incurred in keeping account of the electric current consumed.

3. Landlord shall furnish water for drinking, personal hygiene and lavatory
purposes only. If Tenant requires or uses water for any purposes in addition to
ordinary drinking, cleaning and lavatory purposes. Landlord may, in its
discretion, install a water meter to measure Tenant’s water consumption. Tenant
shall pay Landlord for the cost of the meter and the cost of its installation,
and for consumption throughout the duration of Tenant’s occupancy. Tenant shall
keep the meter and installed equipment in good working order and repair at
Tenant’s own cost and expense, in default of which Landlord may cause the meter
to be replaced or repaired at Tenant’s expense. Tenant agrees to pay for water
consumed, as shown on the meter and when bills are rendered, and on Tenant’s
default in making that payment Landlord may pay the charges on behalf of Tenant.
Any costs or expenses or payments made by Landlord for any of the reasons or
purposes stated above shall be deemed to be additional rent payable by Tenant to
Landlord upon demand.

4. In the event that any utility service to the Premises is separately metered
or billed to Tenant, Tenant shall pay all charges for that utility service to
the Premises and the cost of furnishing the utility to tenant suites shall be
excluded from the Operating Expenses as to which reimbursement from Tenant is
required in the Lease. If any utility charges are not paid when due Landlord may
pay them, and any amounts paid by Landlord shall immediately become due to
Landlord from Tenant as additional rent. If Landlord elects to furnish any
utility service to the Premises, Tenant shall purchase its requirements of that
utility from Landlord as long as the rates charged by Landlord do not exceed
those which Tenant would be required to pay if the utility service were
furnished it directly by a public utility.

5. Landlord shall provide janitorial services 5 days per week, equivalent to
that furnished In comparable buildings, and window washing as reasonably
required; provided, however, that Tenant shall pay for any additional or unusual
janitorial services required by reason of any non-Standard Improvements in the
Premises, including without limitation wall coverings and floor coverings
installed by or for Tenant or by reason of any use of Premises other than
exclusively

 

1



--------------------------------------------------------------------------------

as offices. The cleaning services provided by Landlord shall also exclude
refrigerators, eating utensils (plates, drinking containers and silverware), and
interior glass partitions. Tenant shall pay to Landlord the cost of removal of
any of Tenant’s refuse and rubbish, to the extent that they exceed the refuse
and rubbish usually attendant with general office usage.

6. Tenant shall have access to the Building 24 hours per day, 7 days per week,
52 weeks per year; provided that Landlord may install access control systems as
it deems advisable for the Building. Such systems may, but need not, include
full or part-time lobby supervision, the use of a sign-in sign-out log, a card
identification access system, building parking and access pass system, closing
hours procedures, access control stations, fire stairwell exit door alarm
system, electronic guard system, mobile paging system, elevator control system
or any other access controls. In the event that Landlord elects to provide any
or all of those services, Landlord may discontinue providing them at any time
with or without notice. Landlord may impose a reasonable charge for access
control cards and/or keys issued to Tenant Landlord shall have no liability to
Tenant for the provision by Landlord of improper access control services, for
any breakdown in service, or for the failure by Landlord to provide access
control services. Tenant further acknowledges that Landlord’s access systems may
be temporarily inoperative during building emergency and system repair periods.
Tenant agrees to assume responsibility for compliance by its employees with any
regulations established by Landlord with respect to any card key access or any
other system of building access as Landlord may establish. Tenant shall be
liable to Landlord for any loss or damage resulting from its or its employees’
use of any access system.

7. The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant.
Such costs shall include all metered electrical charges as described above in
this Exhibit C, together with the cost, as reasonably estimated by Landlord, to
supply cooling water or other means of heat dissipation for the unit. Should
Tenant desire to install such a unit the plans and specifications must be
submitted in advance to Landlord and approved in writing by Landlord. Such
installation shall be at Tenant’s sole expense and shall include installation of
a separate meter for the operation of the unit. Landlord may require Tenant to
remove at Lease expiration any such unit installed by or for Tenant and to
repair any resulting damage to the Premises or Building.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

TENANT’S INSURANCE

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with the
requirements. Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements. Tenant agrees to obtain and
present evidence to Landlord that it has fully complied with the insurance
requirements.

1. Tenant shall, at its sole cost and expense, commencing on the date Tenant is
given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect: (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (If a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than $2,000,000
combined single limit (with a $50,000 minimum limit on fire legal liability) per
occurrence for bodily injury, death, and property damage liability,;
(ii) workers’ compensation insurance coverage as required by law, together with
employers’ liability insurance coverage of at least $1,000,000; (iii) with
respect to improvements, alterations, and the like required or permitted to be
made by Tenant under this Lease, builder’s risk insurance, in an amount equal to
the replacement cost of the work; and (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Tenant Installations, trade
fixtures, furnishings, equipment and items of personal property in the Premises,
in an amount equal to not less than 90% of their actual replacement cost (with
replacement cost endorsement), which policy shall also include business
interruption coverage in an amount sufficient to cover 1 year of loss. In no
event shall the limits of any policy be considered as limiting the liability of
Tenant under this Lease.

2. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by responsible insurance companies authorized to do
business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report. The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage. In the event of a toss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

3. Each policy evidencing insurance required to be carried by Tenant pursuant to
this Exhibit shall contain the following provisions and/or clauses satisfactory
to Landlord: (i) with respect to Tenant’s commercial general liability
insurance, a provision that the policy and the coverage provided shall be
primary and that any coverage carried by Landlord shall be excess of and
noncontributory with any policies carried by Tenant, together with a provision
including Landlord and any other parties in interest designated by Landlord as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or change the coverage
provided by the policy without first giving Landlord 30 days prior written
notice. Tenant shall also name Landlord as an additional insured on any excess
or umbrella liability insurance policy carried by Tenant.

4. In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit D, any insurance required
by this Exhibit D, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs or expenses incurred by Landlord, within 10 days following Landlord’s
written demand to Tenant. Landlord agrees that it will not procure such
insurance unless Landlord shall have first given written notice to Tenant and
Tenant has failed to provide evidence of coverage within 5 business days after
receipt of such notice.

 

1



--------------------------------------------------------------------------------

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.

1. Except with the prior written consent of Landlord, or unless otherwise
specifically authorized in this Lease, Tenant shall not sell or permit the
retail sale of goods or services in or from the Premises, nor shall Tenant allow
the Premises to be utilized for any manufacturing or medical practice.

2. The sidewalks, halls, passages, elevators, stairways, and other common areas
shall not be obstructed by Tenant or used by it for storage, for depositing
items, or for any purpose other than for ingress to and egress from the
Premises. The halls, passages, entrances, elevators, stairways, balconies and
roof are not for the use of the general public, and Landlord shall in all cases
retain the right to control and prevent access to those areas of all persons
whose presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants. Should
Tenant have access to any balcony or patio area, Tenant shall not place any
furniture or other personal property in such area without the prior written
approval of Landlord. Nothing contained in this Lease shall be construed to
prevent access to persons with whom Tenant normally deals only for the purpose
of conducting its business on the Premises (such as clients, customers, office
suppliers and equipment vendors and the like) unless those persons are engaged
in illegal activities. Neither Tenant nor any employee or contractor of Tenant
shall go upon the roof of the Building without the prior written consent of
Landlord.

3. The sashes, sash doors, windows, glass lights, solar film and/or screen, and
any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. The toilet rooms,
water and wash closets and other water apparatus shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind shall be thrown in those facilities, and the expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by Tenant.

4. If Landlord, by a notice in writing to Tenant, shall object to any curtain,
blind, tinting, shade or screen attached to, or hung in, or used in connection
with, any window or door of the Premises, the use of that curtain, blind,
tinting, shade or screen shall be immediately discontinued and removed by
Tenant. No awnings shall be permitted on any part of the Premises. No antenna or
satellite dish shall be installed by Tenant that is either located or visible
from outside the Premises without the prior written agreement of Landlord.
Tenant shall not utilize any name selected by Landlord from time to time for the
Building and/or the Project as any part of Tenant’s corporate or trade name.
Landlord shall have the right to change the name, number or designation of the
Building or Project without liability to Tenant. Tenant shall not use any
picture of the Building in its advertising, stationery or in any other manner.

5. Tenant shall not do or permit anything to be done in the Premises, or bring
or keep anything in the Premises, which shall in any way increase the rate of
fire insurance on the Building, or on the property kept in the Building, or
obstruct or interfere with the rights of other tenants, or in any way injure or
annoy them, or conflict with the regulations of the Fire Department or the fire
laws, or with any insurance policy upon the Building, or any portion of the
Building or its contents, or with any rules and ordinances established by the
Board of Health or other governmental authority.

6. The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
Landlord may restrict the weight and position of any equipment that may exceed
the weight toad limits for the structure of the Building, and may further
require, at Tenant’s expense, the reinforcement of any flooring on which such
equipment may be placed and/or an engineering study to be performed to determine
whether the equipment may safely be installed in the Building and the necessity
of any reinforcement. The moving of large or heavy objects shall occur only
between those hours as may be designated by, and only upon previous written
notice to, Landlord, and the persons employed to move those objects in or out of
the Building must be reasonably acceptable to Landlord. Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator designated by Landlord
unless approved in writing by Landlord.

 

1



--------------------------------------------------------------------------------

7. Landlord shall clean the Premises as provided in the Lease, and except with
the written consent of Landlord, no person or persons other than those approved
by Landlord will be permitted to enter the Building for that purpose. Tenant
shall not cause unnecessary labor by reason of Tenant’s carelessness and
indifference in the preservation of good order and cleanliness. Landlord shall
not be responsible to Tenant or its employees for loss or damage to property in
connection with the provision of janitorial services by third party contractors.

8. Tenant shall not sweep or throw, or permit to be swept or thrown, from the
Premises any dirt or other substance into any of the corridors or halls or
elevators, or out of the doors or windows or stairways of the Building, and
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business with other tenants, nor shall
any animals or birds be kept by Tenant in or about the Building. Neither Tenant
nor its employees, agents, contractors, invitees or licensees shall bring any
firearm, whether loaded or unloaded, into the Project at any time. Smoking or
carrying of lighted cigars, cigarettes, pipes or similar products anywhere
within the Premises or Building is strictly prohibited, and Landlord may enforce
such prohibition pursuant to Landlord’s leasehold remedies. Smoking is permitted
outside the Building and within the project only in areas designated by
Landlord. Tenant shall not be permitted to install an aquarium of any size in
the Premises.

9. No cooking shall be done or permitted by Tenant on the Premises, except
pursuant to the normal use of a U.L. approved microwave oven and coffee maker
for the benefit of Tenant’s employees and invitees, nor shall the Premises be
used for the storage of merchandise or for lodging. Any pipes or tubing used by
Tenant to transmit water to an appliance or device in the Premises must be made
of copper or stainless steel, and in no event shall plastic tubing be used for
that purpose.

10. Tenant shall not use or keep in the Building any kerosene, gasoline, or
inflammable fluid or any other illuminating material, or use any method of
heating other than that supplied by Landlord.

11. If Tenant desires telephone, telegraph, burglar alarm or similar
connections, Landlord will direct electricians as to where and how the wires are
to be introduced. No boring or cutting for wires or otherwise shall be made
without directions from Landlord.

12. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. Upon the termination of its tenancy, Tenant shall deliver to Landlord
all the keys to offices, rooms and toilet rooms and all access cards which shall
have been furnished to Tenant or which Tenant shall have had made.

13. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises, except to install normal
wall hangings. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except by a paste, or other material which may easily be
removed with water, the use of cement or other similar adhesive materials being
expressly prohibited. The method of affixing any floor covering shall be subject
to approval by Landlord. The expense of repairing any damage resulting from a
violation of this rule shall be borne by Tenant.

14. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 p.m. and 8:00 a.m., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises, may be
refused unless the person seeking access complies with any access control system
that Landlord may establish. Landlord shall in no case be liable for damages for
the admission to or exclusion from the Building of any person whom Landlord has
the right to exclude under Rules 2 or 18 of this Exhibit E. In case of invasion,
mob, riot, public excitement, or other commotion, or In the event of any other
situation reasonably requiring the evacuation of the Building, Landlord reserves
the right at its election and without liability to Tenant to prevent access to
the Building by closing the doors or otherwise, for the safety of the tenants
and protection of property in the Building.

15. Tenant shall be responsible for protecting the Premises from theft which
includes keeping doors and other means of entry closed and securely locked.
Tenant shall cause all water faucets or water apparatus to be shut off before
Tenant or Tenant’s employees leave the Building, and that all electricity, gas
or air shall likewise be shut off, so as to prevent waste or damage, and for any
default or carelessness Tenant shall make good all injuries sustained by other
tenants or occupants of the Building or Landlord.

 

2



--------------------------------------------------------------------------------

16. Tenant shall not alter any lock or install a new or additional lock or any
bolt on any door of the Premises without the prior written consent of Landlord.
If Landlord gives its consent, Tenant shall in each case promptly furnish
Landlord with a key for any new or altered lock.

17. Tenant shall not install equipment, such as but not limited to electronic
tabulating or computer equipment, requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease except in
accordance with Exhibit C.

18. Landlord shall have full and absolute authority to regulate or prohibit the
entrance to the Premises of any vendor, supplier, purveyor, petitioner,
proselytizer or other similar person if, in the good faith judgment of Landlord,
such person will be involved in general solicitation activities, or the
proselytizing, petitioning, or disturbance of other tenants or their customers
or invitees, or engaged or likely to engage in conduct which may in Landlord’s
opinion distract from the use of the Premises for its intended purpose.
Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Building by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor’s execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.

19. Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.

20. Tenant shall, upon request by Landlord, supply Landlord with the names and
telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.

21. Tenant shall, cause its employees and agents, and shall endeavor to instruct
its invitees, to wear attire suitable for a first class office project while
such persons are in the Building or Project.

22. Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.

23. Fitness Center Rules. Tenant shall cause its employees (whether members or
prospective members of the Fitness Center) to comply with the following Fitness
Center rules and regulations (subject to change from time to time as Landlord
may solely determine):

 

  (a) Membership in the Fitness Center is open to the tenants of Landlord or its
affiliates only. No guests will be permitted to use the Fitness Center without
the prior written approval of Landlord or Landlord’s representative.

 

  (b) Fitness Center users are not allowed to be in the Fitness Center other
than the hours designated by Landlord from time to time. Landlord shall have the
right to alter the hours of use of the Fitness Center, at Landlord’s sole
discretion.

 

  (c) All Fitness Center users must execute Landlord’s Waiver of Liability prior
to use of the Fitness Center and agree to all terms and conditions outlined
therein.

 

  (d) Individual membership and guest keycards to the Fitness Center shall not
be shared and shall only be used by the individual to whom such keycard was
issued. Failure to abide by this rule may result in immediate termination of
such Fitness Center user’s right to use the Fitness Center.

 

  (e) All Fitness Center users and approved guests must have a pre-authorized
keycard to enter the Fitness Center. A pre-authorized keycard shall not be
issued to a prospective Fitness Center user until receipt by Landlord of
Landlord’s initial fee, if any, for use of the Fitness Center by such Fitness
Center user(s).

 

  (f) Use of the Fitness Center is a privilege and not a right. Failure to
follow gym rules or to act inappropriately while using the facilities shall
result in termination of Tenant’s Fitness Center privileges.

 

3



--------------------------------------------------------------------------------

EXHIBIT F

PARKING

The following parking regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable, nondiscriminatory modifications and
additions to the regulations by written notice to Tenant. In the case of any
conflict between these regulations and the Lease, the Lease shall be
controlling.

1. Landlord agrees to maintain, or cause to be maintained, an automobile parking
area (“Parking Area”) in reasonable proximity to the Building for the benefit
and use of the visitors and patrons and, except as otherwise provided, employees
of Tenant, and other tenants and occupants of the Building. The Parking Area
shall include, whether in a surface parking area or a parking structure, the
automobile parking stalls, driveways, entrances, exits, sidewalks and attendant
pedestrian passageways and other areas designated for parking. Landlord shall
have the right and privilege of determining the nature and extent of the
automobile Parking Area, whether it shall be surface, underground or other
structure, and of making such changes to the Parking Area from time to time
which in its opinion are desirable and for the best interests of all persons
using the Parking Area. Landlord shall keep the Parking Area in a neat, clean
and orderly condition, and shall repair any damage to its facilities. Landlord
shall not be liable for any damage to motor vehicles of visitors or employees,
for any loss of property from within those motor vehicles, or for any injury to
Tenant, its visitors or employees, unless ultimately determined to be caused by
the sole active negligence or willful misconduct of Landlord. Unless otherwise
instructed by Landlord, every parker shall park and lock his or her own motor
vehicle. Landlord shall also have the right to establish, and from time to time
amend, and to enforce against all users of the Parking Area all reasonable rules
and regulations (including the designation of areas for employee parking) as
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of the Parking Area. Garage managers or attendants are not
authorized to make or allow any exceptions to these regulations.

2. Landlord may, if it deems advisable in its sole discretion, charge for
parking and may establish for the Parking Area a system or systems of permit
parking for Tenant, its employees and its visitors, which may include, but not
be limited to, a system of charges against nonvalidated parking, verification of
users, a set of regulations governing different parking locations, and an
allotment of reserved or nonreserved parking spaces based upon the charges paid
and the identity of users. In no event shall Tenant or its employees park in
reserved stalls leased to other tenants or in stalls within designated visitor
parking zones, nor shall Tenant or its employees utilize more than the number of
Parking Passes (defined below) allotted in this Lease to Tenant It is understood
that Landlord shall not have any obligation to cite improperly parked vehicles
or otherwise attempt to enforce reserved parking rules during hours when parking
attendants are not present at the Parking Area. Tenant shall comply with such
system in its use (and in the use of its visitors, patrons and employees) of the
Parking Area, provided, however, that the system and rules and regulations shall
apply to all persons entitled to the use of the Parking Area, and all charges to
Tenant for use of the Parking Area shall be no greater than Landlord’s then
current scheduled charge for parking.

3. Tenant shall, upon request of Landlord from time to time, furnish Landlord
with a list of Its employees’ names and of Tenant’s and its employees’ vehicle
license numbers. Tenant agrees to acquaint Its employees with these regulations
and assumes responsibility for compliance by its employees with these parking
provisions, and shall be liable to Landlord for ail unpaid parking charges
incurred by its employees. Any amount due from Tenant shall be deemed additional
rent Tenant authorizes Landlord to tow away from the Building any vehicle
belonging to Tenant or Tenant’s employees parked in violation of these
provisions, and/or to attach violation stickers or notices to those vehicles. In
the event Landlord elects or is required to limit or control parking by tenants,
employees, visitors or invitees of the Building, whether by validation of
parking tickets, parking meters or any other method of assessment, Tenant agrees
to participate in the validation or assessment program under reasonable rules
and regulations as are established by Landlord and/or any applicable
governmental agency.

4. Landlord may establish an identification system for vehicles of Tenant and
its employees which may consist of stickers, magnetic parking cards or other
parking access devices supplied by Landlord. All such parking access devices
shall remain the property of Landlord, shall be displayed as required by
Landlord or upon request and may not be mutilated or obliterated in any manner.
Those devices shall not be transferable and any such device in the possession of
an unauthorized holder shall be void and may be confiscated. Landlord may impose
a reasonable fee for access devices and a replacement charge for devices which
are lost or stolen. Each access device shall be returned to Landlord promptly
following the Expiration Date or sooner termination of this Lease. Loss or theft
of parking access devices shall be reported to Landlord or its Parking Area
operator immediately and a written report of the loss filed if requested by
Landlord or its Parking Area operator.

 

1



--------------------------------------------------------------------------------

5. Persons using the Parking Area shall observe all directional signs and arrows
and any posted speed limits. Unless otherwise posted, in no event shall the
speed limit of 5 miles per hour be exceeded. All vehicles shall be parked
entirely within painted stalls, and no vehicles shall be parked in areas which
are posted or marked as “no parking” or on or in ramps, driveways and aisles.
Only one vehicle may be parked in a parking space. In no event shall Tenant
interfere with the use and enjoyment of the Parking Area by other tenants of the
Building or their employees or invitees.

6. Parking Areas shall be used only for parking vehicles. Washing, waxing,
cleaning or servicing of vehicles, or the parking of any vehicle on an overnight
basis, in the Parking Area (other than emergency services) by any parker or his
or her agents or employees is prohibited unless otherwise authorized by
Landlord. Tenant shall have no right to install any fixtures, equipment or
personal property (other than vehicles) in the Parking Area, nor shall Tenant
make any alteration to the Parking Area.

7. It is understood that the employees of Tenant and the other tenants of
Landlord within the Building and Project shall not be permitted to park their
automobiles in the portions of the Parking Area which may from time to time be
designated for patrons of the Building and/or Project and that Landlord shall at
all times have the right to establish rules and regulations for employee
parking. Tenant may be obligated to purchase from Landlord for the initial Term
of this Lease, all or a portion of the parking passes set forth in Item 11 of
the Basic Lease Provisions (the “Parking Passes”) for unreserved parking;
provided that if Tenant elects to lease more than the minimum number of 10
Parking Passes in accordance with Item 11 of the Basic Lease Provisions, Tenant
shall provide Landlord with thirty (30) days prior written notice of its
election to purchase such additional Parking Passes. Once Tenant has provided
such notice to Landlord. Tenant shall be obligated to purchase such Parking
Passes for the remainder of the Term of this Lease. During the Initial Term of
the Lease, Tenant shall pay to Landlord for the use of any and all Parking
Passes the following amounts: (i) $40.00 per Parking Pass per month utilized for
the period commencing November 16, 2012, and ending on November 30, 2013,
(ii) $45.00 per Parking Pass per month utilized for the period commencing
December 1, 2013, and ending on November 30, 2014, and (iii) $50.00 per Parking
Pass per month utilized for the period commencing December 1, 2014, and ending
on November 30, 2017. After the Initial Term, the charge for the Parking Passes
shall be the monthly amounts as Landlord shall from time to time determine.
Should any monthly parking charge not be paid within 5 business days following
the date due, then a late charge shall be payable by Tenant equal to the greater
of (i) 5% of the delinquent installment or (ii) $100.00, which late charge shall
be separate and in addition to any late charge that may be assessed pursuant to
Section 14.3 of the Lease for other than delinquent monthly parking charges.
Landlord may authorize persons other than those described above, including
occupants of other buildings, to utilize the Parking Area. In the event of the
use of the Parking Area by other persons, those persons shall pay for that use
in accordance with the terms established above; provided, however, Landlord may
allow those persons to use the Parking Area on weekends, holidays, and at other
non-office hours without payment.

8. Notwithstanding the foregoing paragraphs 1 through 7, Landlord shall be
entitled to pass on to Tenant its proportionate share of any charges or parking
surcharge or transportation management costs levied by any governmental agency.
The foregoing parking provisions are further subject to any governmental
regulations which limit parking or otherwise seek to encourage the use of
carpools, public transit or other alternative transportation forms or traffic
reduction programs. Tenant agrees that it will use its best efforts to
cooperate, including registration and attendance, in programs which may be
undertaken to reduce traffic. Tenant acknowledges that as a part of those
programs. It may be required to distribute employee transportation information,
participate in employee transportation surveys, allow employees to participate
in commuter activities, designate a liaison for commuter transportation
activities, distribute commuter Information to all employees, and otherwise
participate in other programs or services initiated under a transportation
management program.

9. Tenant shall not assign or sublet any of the Parking Passes, either
voluntarily or by operation of law, without the prior written consent of
Landlord, except in connection with an authorized assignment of this Lease or
subletting of the Premises.

 

2



--------------------------------------------------------------------------------

EXHIBIT X

WORK LETTER

Landlord shall cause its contractor to make such improvements to the Premises as
may be specified by Tenant and approved by Landlord (“Tenant improvements”). All
such improvements shall be set forth at one time by Tenant as part of a single
plan, it being understood that Landlord shall not be required to undertake
multiple jobs. All materials and finishes utilized in completing the Tenant
Improvements shall be Landlord’s building standard. Should Landlord submit any
matter to Tenant for approval, Tenant shall approve or reasonably disapprove
same (with reasons specified) within 3 business days.

Landlord’s total contribution for the Tenant Improvements shall not exceed
$31,316.00 (“Landlord Contribution”). It is understood that Landlord shall be
entitled to a supervision/administrative fee equal to 3% of the total hard and
soft construction cost, which fee shall be paid from the Landlord Contribution.
Any excess cost shall be borne solely by Tenant and shall be paid to Landlord
within 10 days following Landlord’s billing for such excess cost. Tenant
understands and agrees that any portion of the Landlord Contribution not
utilized by Tenant by June 15, 2013, shall inure to the benefit of Landlord and
Tenant shall not be entitled to any credit or payment.

It is understood that the Tenant Improvements shall be done during Tenant’s
occupancy of the Premises. In this regard, Tenant agrees to assume any risk of
injury, loss or damage which may result and that no rental abatement shall
result while the Tenant Improvements are completed in the Premises. Tenant
further agrees that it shall be solely responsible for relocating its office
equipment, furniture and furnishings in the Premises to accommodate such
improvement work.

Tenant hereby designates Robert Snigaroff, Telephone No.(858) 558-3600, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

 

1



--------------------------------------------------------------------------------

Exhibit “B”

Inventory of Furniture, Fixtures & Equipment



--------------------------------------------------------------------------------

Inventory for 3-1-2013 Sublease

 

Room #’s    OFFICES #1-10
HON cubicle
module with
hutch and
credenza    Wooden
chair    Mesh
office
chair    Wardrobe
cabinet    Cabinet &
Bookcase
hutch with
glass    Table

#1

   1    1    1    0    0    0

#2

   1    1    1    0    0    0

#3

   1    1    1    1    0    0

#4

   1    1    1    0    1    0

#5

   1    2    0    1    1    1

#6

   1    1    1    0    0    0

#7

   1    1    1    0    0    0

#8

   1    1    1    0    0    0

#9

   1    1    1    0    0    0

#10

   1    1    1    0    0    0    CUBICLE AREA-#11          Qty          Cubicle
modules    6             CONFERENCE ROOM-#12          Qty         

Mesh office chair

   10          Cabinets/bookshelf combo    1          Conference table and
associated electronics (dell desktop)    1          Sharp TV    1            
RECEPTION AREA-#13          Qty         

Mesh office chair

   1             TRADE AREA-#15          Qty         

Captains chair

   2          Cabinet Oval with 12 drawers    1          20 in. Viewsonic
monitor    9          22 in. Viewsonic monitor    1          Kitchen #17      
         Qty          Refrigerator    1          Diswasher    1          Lobby
Area- #14-No items             Back Entry #18-No items             Server room
#19-No items            



--------------------------------------------------------------------------------

LOGO [g491353ex10_1pg48.jpg]